CHOI & ITO                                                       K&L Gates LLP
Attorneys at Law
                                                         JEFFREY T. KUCERA
CHUCK C. CHOI                                Email: jeffrey.kucera@klgates.com
ALLISON A. ITO                            Southeast Financial Center, Suite 3900
Email: cchoi@hibklaw.com                         200 South Biscayne Boulevard
Email: aito@hibklaw.com                              Miami, Florida 33131-2399
TOPA FINANCIAL CENTER
700 Bishop Street, Suite 1107                                    JON N. EDEL
Honolulu, Hawaii 96813                            Email: jon.edel@klgates.com
Telephone: (808) 533-1877                    300 South Tryon Street, Suite 1000
Facsimile: (808) 566-6900                      Charlotte, North Carolina 28202

Proposed Attorneys for Debtor and                         EMILY K. MATHER
Debtor-in-Possession Wing Spirit Inc.        Email: emily.mather@klgates.com
                                            4350 Lassiter at North Hills Avenue
                                                                       Suite 300
                                                 Raleigh, North Carolina 27609

                                            Proposed Attorneys for Debtor and
                                          Debtor-in-Possession Wing Spirit Inc.

              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF HAWAII


 In re:                                   Case No. 20-01383

 WING SPIRIT INC.,                        Chapter 11

                    Debtor.               [Related to dkt. ## 5, 17]



 82718

  DEBTOR’S SUBMISSION OF PROPOSED [SECOND] DIP LOAN TERM
   SHEET, BUDGET, AND PROPOSED [SECOND] INTERIM DIP LOAN
                   ORDER; EXHIBITS “A”-“F”



 82810
  U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 1 of 87
      WING SPIRIT INC. debtor and debtor-in-possession herein (the “Debtor”),

by and through its undersigned counsel, hereby submits in support of its Motion Of

The Debtor For Entry Of An Interim Order (1) Authorizing The Debtor To Obtain

Post-Petition Financing On An Interim Basis, Granting Senior Postpetition Security

Interests And According Superpriority Administrative Expense Status Pursuant To

Sections 364(C) And 364(D) Of The Bankruptcy Code, (2) Authorizing The Use Of

Cash Collateral, (3) Modifying The Automatic Stay , and (4) Granting Related

Relief; Exhibit A (the "Motion") filed herein as dkt. #5, the following:

    Exhibit A: [Second] Terms and Conditions of Proposed Senior Secured

      Super-Priority Debtor-in-Possession Credit Facility.

    Exhibit B: [Redlined] Terms and Conditions of Proposed Senior Secured

      Super-Priority Debtor-in-Possession Credit Facility (as compared to the term

      sheet attached as Exhibit B to the Motion).

    Exhibit C: Budget for Aviation Concepts Inc. for period December 14, 2020

      through January 11, 2021

    Exhibit D: Budget for Wing Spirit Inc. for period December 14, 2020

      through January 11, 2021

    Exhibit E: Proposed Second Order (1) Authorizing The Debtor To Obtain

      Post-Petition Financing On An Interim Basis, Granting Senior Postpetition

      Security Interests And According Superpriority Administrative Expense

                                          2

 U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 2 of 87
     Status Pursuant To Sections 364(C) And 364(D) Of The Bankruptcy Code, (2)

     Authorizing The Use Of Cash Collateral, (3) Modifying The Automatic Stay,

     and (4) Granting Related Relief.

  Exhibit F: [Redlined] Proposed Second Order (1) Authorizing The Debtor

     To Obtain Post-Petition Financing On An Interim Basis, Granting Senior

     Postpetition Security Interests And According Superpriority Administrative

     Expense Status Pursuant To Sections 364(C) And 364(D) Of The Bankruptcy

     Code, (2) Authorizing The Use Of Cash Collateral, (3) Modifying The

     Automatic Stay , and (4) Granting Related Relief (as compared to the Order

     (1) Authorizing The Debtor To Obtain Post-Petition Financing On An Interim

     Basis, Granting Senior Postpetition Security Interests And According

     Superpriority Administrative Expense Status Pursuant To Sections 364(C)

     And 364(D) Of The Bankruptcy Code, (2) Authorizing The Use Of Cash

     Collateral, (3) Modifying The Automatic Stay , and (4) Granting Related

     Relief entered herein as dkt. #17).

     DATED:       Honolulu, Hawaii, December 14, 2020


                                      /s/ Allison A. Ito
                                      CHUCK C. CHOI
                                      ALLISON A. ITO
                                      Proposed Attorneys for Debtor and
                                      Debtor-in-Possession



                                           3

U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 3 of 87
                      EXHIBIT A




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 4 of 87
                                                          HK Non-Binding Discussion Draft – Dec. 13, 2020


                                             Wing Spirit, Inc.
                                        Terms and Conditions of
                                 Proposed Senior Secured, Super-Priority
                                    Debtor-in-Possession Credit Facility

The terms outlined below in these Terms and Conditions (this “DIP Term Sheet”) are the terms and
conditions for an amended and restated senior secured, super-priority debtor-in-possession interim credit
facility (hereinafter referred to as the “DIP Facility”) to be made available to the Debtor. This DIP Term Sheet,
each Interim Order and the Final Order shall collectively constitute the exclusive and definitive documentation
and agreement among the parties for the DIP Facility (the “DIP Financing Documents”). Unless
otherwise defined herein, capitalized terms shall have the meaning given to them as set out in the Section
titled “Other Definitions” below.


 Borrower/Debtor:                          Wing Spirit, Inc.

 Amount and Type of Facility:              The first interim advance under the DIP Facility (the “First
                                           Interim DIP Advance”) consisted of a single term advance in
                                           the principal amount of $399,310.13 and was advanced by the DIP
                                           Secured Lender on [2] December 2020 pursuant to a debtor-in-
                                           possession term sheet dated 2 December 2020 as contemplated by
                                           an order in respect of the Chapter 11 Case dated 1 December
                                           authorizing, inter alia, the Debtor to obtain post-petition financing
                                           on an interim basis (the "First DIP Term Sheet ").

                                           As contemplated by the First DIP Term Sheet, additional DIP
                                           Facility advances may be furnished by the DIP Secured Lender to
                                           the Debtor. Accordingly, the Debtor and the DIP Secured Lender
                                           have agreed on terms for second interim advances under the DIP
                                           Facility (the “Second Interim DIP Advances” and together with
                                           the First Interim DIP Advance the "Interim DIP Advances")
                                           which will consist of a one or more additional, term advances in
                                           the aggregate principal amount of $[1,754,996.16].

                                           This DIP Term Sheet amends and restates the First DIP Term
                                           Sheet.

                                           As set forth in the “Fees and Expenses” section herein, the DIP
                                           Secured Lender shall have the right to charge the DIP Facility for
                                           any fees and expenses incurred by the DIP Secured Lender and
                                           payable to the DIP Secured Lender hereunder, and once charged,
                                           such costs shall be added to the total balance of DIP Facility
                                           obligations. At the DIP Secured Lender’s sole discretion,
                                           additional DIP Facility advances, in amounts determined by the
                                           DIP Secured Lender in its sole discretion, may be furnished by the
                                           DIP Secured Lender to the Debtor after further notice and a
                                           Bankruptcy Court hearing approving such subsequent advances.
                                           Nothing herein shall obligate the DIP Secured Lender to make any
                                           advances, other than the Interim DIP Advances.

 DIP Secured Lender:                       HT Holdings Co. Limited.



 U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 5 of 87
Borrowing Availability:      DIP Facility advances shall be limited by the applicable Budget
                             and the terms of this DIP Term Sheet.

Budget and Variances:        Subject to the Budget Variances (as defined below), each of the
                             line items within the Budget shall be adhered to, by line item, on
                             a weekly basis and a cumulative basis for the Budget period then
                             ending as described below, provided however that amounts not
                             disbursed in a line item shall be deemed to roll over to
                             subsequent weeks. The Debtor’s disbursements for fees and
                             expenses of third party professionals engaged by or for the
                             benefit of the Debtor or the Statutory Committee (if any),
                             including success or transaction fees (collectively,
                             “Professional Fees”) shall be reported in a manner so that
                             Professional Fees for each retained professional are reflected on
                             its own line item. Any fees payable to professionals retained by
                             the DIP Secured Lender set forth in the Budget shall not be
                             limited by the amounts set forth in the Budget.

                             Actual amounts for each Budget line item may not vary
                             unfavorably from the applicable Budget by more than ten
                             percent (10.0%) per line item on a weekly basis (the “Budget
                             Variances”).

                             On or before Wednesday of each week, commencing with the
                             first full week following the Petition Date, the Debtor shall
                             deliver to the DIP Secured Lender an Approved Budget
                             Compliance Report.

Fees:                        The Debtor agrees to pay the costs and expenses of the DIP
                             Secured Lender as set forth in the Section titled “Fees and
                             Expenses” below.

Termination Date:            The earliest to occur of:

                             (a)     the Maturity Date;

                             (b)     [January 11] 2020 , if the Final Order has not been entered
                                     on or before that date;

                             (c)     acceleration of the obligations under the DIP Facility as a
                                     result of an Event of Default;

                             (d)     the effective date of a confirmed plan of reorganization or
                                     liquidation that provides for indefeasible payment in full,
                                     in cash of all obligations owing under the DIP Facility
                                     and is otherwise acceptable to the DIP Secured Lender
                                     in its sole discretion;

                             (e)     the date which is the closing date of any sale of all or
                                     substantially all of any Debtor’s assets;



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 6 of 87
                             (f)     the entry of an order by the Bankruptcy Court:
                                      (i) granting relief from the automatic stay permitting
                                            foreclosure of any assets of the Debtor with a value
                                            in excess of $25,000 in the aggregate;
                                      (ii) granting any motion by the DIP Secured Lender to
                                            terminate the use of cash collateral or lift the stay
                                            or otherwise exercise remedies against any cash
                                            collateral;
                                      (iii) appointing a trustee or an examiner with special
                                            powers; or
                                      (iv) dismissing or converting the Chapter 11 Case;

                             (g)     the filing or support by the Debtor of a plan of
                                     reorganization that:
                                      (i) does not provide for indefeasible payment in full,
                                           in cash of all obligations owing under the DIP
                                           Facility on the effective date of such plan or
                                      (ii) is not otherwise acceptable to the DIP Secured
                                           Lender in its sole discretion; and

                             (h)      entry of a Bankruptcy Court order granting liens or
                                      claims that are senior or pari passu to the liens securing
                                      the DIP Facility.

                             The date on which the earliest of clauses (a) through (h) above
                             occurs and the DIP Secured Lender provides written notice
                             thereof to the Debtor being referred to hereinafter as the
                             “Termination Date”. On the Termination Date, the DIP Facility
                             shall be deemed terminated, and the DIP Secured Lender shall
                             have no further obligation to provide financing pursuant to the
                             DIP Facility or DIP Financing Documents.

Non-Default Interest Rate    Interest on all outstanding advances under the DIP Facility shall
and Payment Terms:           accrue from and after the Petition Date at a per annum rate equal to
                             three percent (3.0%) per annum (the “Non-Default Interest
                             Rate”).

Default Interest Rate:       Effective immediately upon the occurrence of an Event of
                             Default unless waived in writing by the DIP Secured Lender,
                             interest on the outstanding loans under the DIP Facility shall
                             accrue at a rate that is two percent (2.0%) per annum in excess of
                             the Non-Default Interest Rate.

Loan Payments:               The Debtor promises and agrees to pay to the DIP Secured
                             Lender all DIP Facility advances, together with interest thereon
                             accruing pursuant to the DIP Financing Documents, in full, in
                             cash, on the Maturity Date.

                             All unpaid principal, interest, fees, costs and expenses in respect
                             of the DIP Facility shall be due and payable in full by the Debtor



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 7 of 87
                               on the Termination Date, whether at maturity, upon acceleration
                               or otherwise and if such amounts are not paid in full in cash,
                               interest, fees, costs, and expenses in respect of the DIP Facility
                               shall continue to accrue until paid in full.

Use Of Proceeds:               Proceeds of the DIP Facility shall be used solely for the
                               following purposes and only to fund expenditures set forth in the
                               Budget in the amounts set forth in each Budget line item:

                               (a)     to fund post-petition operating expenses and working
                                       capital needs of the Debtor, including, but not limited to,
                                       those activities required to remain in, or return to,
                                       compliance with laws in accordance with 28 U.S.C. §
                                       1930;

                               (b)     to pay interest, fees and expenses to the DIP Secured
                                       Lender in accordance with this DIP Term Sheet (whether
                                       or not such amounts are reflected in the Budget); and

                               (c)     to pay certain other costs and expenses of administration
                                       of the Chapter 11 Cases.

                               Proceeds of the DIP Facility or cash collateral shall not be used (a)
                               to permit any Debtor, or any other party-in-interest or their
                               representatives to challenge or otherwise contest or institute any
                               proceeding to determine (i) the validity, perfection or priority of
                               security interests in favor of the DIP Secured Lender or (ii) the
                               enforceability of the obligations of any Debtor or any guarantor
                               under the DIP Facility, (b) to investigate, commence, prosecute or
                               defend (or support any other person or entity in investigating,
                               commencing, prosecuting, or defending) any claim, motion,
                               proceeding or cause of action against the DIP Secured Lender or
                               any of its agents, attorneys, advisors, owners, employees, or
                               representatives including, without limitation, any lender liability
                               claims or subordination claims, (c) to investigate, commence,
                               prosecute or defend (or support any other person or entity in
                               investigating, commencing, prosecuting, or defending) any claim
                               or proceeding or cause of action to disallow or challenge the
                               obligations of any Debtor or any guarantor under the DIP Financing
                               Documents, or (d) to fund acquisitions, capital expenditures,
                               capital leases, or any other similar expenditure other than capital
                               expenditures specifically set forth in the Budget and approved by
                               the DIP Secured Lender.

Cash Management                The Debtor shall use a cash management system that is the same
Collections and Remittances:   as or substantially similar to their pre-petition cash management
                               system. Any material changes from such pre-petition cash
                               management system must be acceptable to the DIP Secured
                               Lender in its sole discretion. Each Interim Order and Final Order
                               shall provide the DIP Secured Lender with a valid and enforceable
                               lien and security interest on the cash held in the Debtor’s bank
                               accounts.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 8 of 87
Super-Priority                      Amounts owed by Debtor to the DIP Secured Lender pursuant
Administrative Claim:               to the DIP Facility (including all accrued interest, fees, costs and
                                    expenses) shall constitute, in accordance with Section 364(c)(1)
                                    of the Bankruptcy Code, a claim having priority over any or all
                                    administrative expenses of the kind specified in, among other
                                    sections, Sections 105, 326, 328, 330, 331, 503(b), 506(c),
                                    507(a), 507(b), 726, 1113, or 1114 of the Bankruptcy Code,
                                    subject to payment of the UST Fees (such claim, the “DIP
                                    Superpriority Claim”).

Collateral Security:                Subject and subordinate only to:

                                    (a)      any valid, properly perfected, enforceable, non-avoidable
                                             prior liens and security interests existing as of the Petition
                                             Date (the “Senior Third Party Liens”);

                                    (b)      the payment of UST Fees; and

                                    (c)      the payment of Chapter 7 Trustee Fees,

                                    the DIP Facility (including accrued interest, fees, costs and
                                    expenses) shall be secured by first priority senior and priming liens
                                    and security interests (the “DIP Liens”) in all of the Debtor’s
                                    property, including, without limitation, all of Debtor’s existing and
                                    future acquired property and interests of any nature whatsoever,
                                    real and personal, tangible and intangible, accounts receivable,
                                    general intangibles, payment intangibles, supporting obligations,
                                    investment property, commercial tort claims, inventory, rolling
                                    stock, aircraft, machinery, equipment, subsidiary capital stock,
                                    chattel paper, documents, instruments, deposit accounts, contract
                                    rights, and tax refunds of the Debtor, excluding only Avoidance
                                    Actions, but including, subject to entry of the Final Order,
                                    Avoidance Proceeds (collectively, the “DIP Collateral”).

Lien Validation                     All liens authorized and granted pursuant to an Interim Order or the
and Perfection:                     Final Order entered by the Bankruptcy Court approving the DIP
                                    Facility or with respect to adequate protection shall be deemed
                                    effective and perfected as of the Petition Date, and no further
                                    filing, notice or act will be required to effect such perfection.

506(c) Surcharge/Equities of Case   Upon entry of the Final Order, the Debtor hereby waives any
                                    right to surcharge the DIP Collateral, whether pursuant to
                                    Bankruptcy Code sections 506(c) or 105(a) or under any other
                                    applicable law.

                                    Upon entry of the Final Order, the DIP Secured Lender shall not
                                    be subject to the “equities-of-the case” exception of Bankruptcy
                                    Code section 552(b), or to the equitable doctrines of
                                    “marshaling” or any similar claim or doctrine with respect to any
                                    DIP Collateral.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 9 of 87
Fees and Expenses:            The Debtor shall promptly pay or reimburse the DIP Secured
                              Lender when requested for all reasonable and documented costs
                              and expenses of counsel (including, without limitation, local
                              counsel) and financial advisors for the DIP Secured Lender
                              relating to the DIP Facility and the administration and
                              interpretation of, and the enforcement of remedies under, the DIP
                              Facility, regardless of whether such amounts were incurred prior
                              to or after the Petition Date, including but not limited to, due-
                              diligence, duplication or printing costs, consultation, travel, and
                              attendance at court hearings, regardless of whether the DIP Facility
                              is consummated. The DIP Secured Lender shall have the right to
                              charge the DIP Facility for any such fees and costs; and once
                              charged, such costs shall be added to the total balance of DIP
                              Facility obligations. Failure to pay such fees and expenses within
                              ten (10) days of delivery of the applicable fee reimbursement
                              request (unless the DIP Secured Lender shall have consented to
                              charging such amounts to the DIP Facility in lieu of cash payment)
                              shall be an Event of Default under the DIP Facility, provided that
                              the DIP Secured Lender shall concurrently provide copies of any
                              fee reimbursement request to the U.S. Trustee and the Debtor and
                              allow such parties ten (10) days to review and object to any fees
                              or expenses requested therein. If any objection is asserted, the
                              Bankruptcy Court shall decide the issue and the Debtor shall not
                              be required to pay any disputed portion of such fees or expenses
                              until the matter is resolved.

Conditions Precedent to DIP   The closing of the DIP Facility shall be subject to:
Facility Advance:
                              (a)    approval of the Budget by the DIP Secured Lender,
                                     together with all financial information and projections
                                     regarding the Debtor requested by the DIP Secured Lender,
                                     all in form and substance satisfactory to the DIP Secured
                                     Lender in its sole discretion;

                              (b)    entry of a Bankruptcy Court order approving the DIP
                                     Facility, the DIP Liens, and the DIP Superpriority Claim,
                                     and containing such other orders and findings as the DIP
                                     Secured Lender may require, including modification of the
                                     automatic stay after a specified notice period following the
                                     occurrence of an Event of Default enabling the DIP Secured
                                     Lender to exercise certain rights and remedies against the
                                     DIP Collateral, which Bankruptcy Court Order, shall not
                                     have been modified or amended without approval of the
                                     DIP Secured Lender, and shall not have been reversed,
                                     vacated or stayed pending appeal, in form and substance
                                     satisfactory to the DIP Secured Lender in its sole
                                     discretion;

                              (c)    the DIP Secured Lender's approval of all material motions
                                     and orders filed in the Chapter 11 Case requiring the



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 10 of 87
                                      expenditure of cash;

                               (d)    continuation of Debtor’s present cash management
                                      system; and

                               (e)    the form and substance of this DIP Term Sheet shall be
                                      satisfactory to the DIP Secured Lender in its sole
                                      discretion.

Additional Conditions to the   Each funding of a DIP Facility advance shall also be subject to
Borrowing Under the            the following conditions precedent:
DIP Facility:
                               (a)   there shall exist no Event of Default (or event that would
                                     constitute an Event of Default with the giving of notice or
                                     lapse of time) under any of the DIP Financing Documents,
                                     and the representations and warranties therein shall be true
                                     and correct in all material respects;

                               (b)   there shall have occurred no material adverse change in the
                                     Debtor’s operations (financial, environmental, or otherwise),
                                     performance, or properties, since the filing of the Chapter 11
                                     Case, that has or could be expected to have a material adverse
                                     effect on the rights and remedies of the DIP Secured Lender
                                     or on the ability of any Debtor to perform its obligations
                                     under the DIP Facility;

                               (c)   compliance with Bankruptcy Rule 4001, the entry of the
                                     relevant Interim Order and the Final Order (as applicable),
                                     together with any other order requested by the DIP Secured
                                     Lender authorizing and approving the DIP Facility in form,
                                     substance and amount acceptable to the DIP Secured
                                     Lender in its sole discretion;

                               (d)   payment of all fees and expenses owing to the DIP Secured
                                     Lender in connection with the DIP Facility (or the DIP
                                     Secured Lender shall be satisfied, acting in its sole discretion,
                                     that such fees and expenses shall be paid contemporaneously
                                     with the funding of a DIP Facility advance); and

                               (e)   the DIP Financing Documents and any Interim and Final
                                     Orders shall include such waivers, indemnities, and other
                                     provisions as are acceptable to the DIP Secured Lender in
                                     its sole discretion.

Affirmative and                The Debtors shall comply with the following affirmative and
Negative                       negative covenants:
Covenants:
                               (a)   compliance with Budget covenants consistent with the
                                     Section titled “Budget and Variances”; and

                               (b)   no Material Adverse Effect shall occur.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 11 of 87
Bankruptcy Court Filings:    As soon as reasonably practicable in advance of filing with the
                             Bankruptcy Court, the Debtor shall furnish to the DIP Secured
                             Lender the drafts of forms of the following (which shall not have
                             been modified or amended upon filing in any material respect
                             without approval of the DIP Secured Lender):

                             (a)    the motion seeking approval of the DIP Facility, which
                                    motion shall be in form and substance satisfactory to the
                                    DIP Secured Lender in its sole discretion;

                             (b)    all other proposed orders and pleadings related to the DIP
                                    Facility (other than the relevant Interim Order or Final
                                    Order), which orders and pleadings shall be in form and
                                    substance satisfactory to the DIP Secured Lender at its sole
                                    discretion;

                              (c)   any plan of reorganization or liquidation, and/or any
                                    disclosure statement related to such plan (which plan or
                                    disclosure statement shall comply with the requirements set
                                    forth herein), which shall be in form and substance
                                    satisfactory to the DIP Secured Lender in its sole
                                    discretion,

                             (iv) any motion seeking approval of any sale of the Debtor’s
                                  assets and any proposed form of a related bidding
                                  procedures order and sale order; and

                             (v)    any other motion filed seeking approval of any matter
                                    requiring material expenditures of DIP Collateral (each of
                                    which must be in form and substance satisfactory to the
                                    DIP Secured Lender in its sole discretion).




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 12 of 87
Remedies:                    Following the Termination Date or the occurrence of an Event of
                             Default, unless such Event of Default has been waived by the DIP
                             Secured Lender in writing in its sole discretion, the DIP Secured
                             Lender shall be entitled to:

                             (a)    declare all DIP Facility obligations to be immediately due
                                    and payable and/or terminate the Debtor’s use of cash
                                    collateral; and

                             (b)    exercise any remedies available to secured creditors under
                                    applicable law, including, without limitation, the right to
                                    realize on all DIP Collateral, without the necessity of
                                    obtaining any further relief or order from the Bankruptcy
                                    Court.

                             Consistent with the foregoing, section 362 relief from the stay in
                             favor of the DIP Secured Lender, as provided herein, shall be
                             embodied in any order approving the DIP Facility and the use of
                             cash collateral.

Events of Default:           Defaults and Events of Default shall mean the occurrence of any
                             of the following:

                                  The Chapter 11 Case shall be converted to a case under
                                   Chapter 7 of the Bankruptcy Code or be dismissed.
                                  Filing or support of a proposed plan of reorganization by any
                                   Debtor that does not provide for the indefeasible payment in
                                   full and in cash of Debtor’s obligations outstanding under the
                                   DIP Facility, unless otherwise agreed in writing by the DIP
                                   Secured Lender in its sole discretion.
                                  Entry of an order confirming (or the filing of any motion or
                                   pleading requesting confirmation of) a plan of
                                   reorganization that does not require the indefeasible
                                   repayment in full, in cash of the DIP Facility as of the
                                   effective date of the plan, unless otherwise agreed in writing
                                   by the DIP Secured Lender in its sole discretion.
                                  Appointment of a trustee under Section 1104 of the
                                   Bankruptcy Code without the express written consent of the
                                   DIP Secured Lender, or the filing of any motion or other
                                   pleading requesting such relief which the Debtor fails to
                                   timely oppose.
                                  Appointment of an examiner with expanded or enlarged
                                   powers (powers beyond those set forth in Section 1106(a)(3)
                                   and (4) of the Bankruptcy Code) under Section 1106(b) of
                                   the Bankruptcy Code without the prior written consent of the
                                   DIP Secured Lender, or the filing of a motion or other
                                   pleading requesting such relief which the Debtor fails to
                                   timely oppose.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 13 of 87
                                Entry of an order by the Bankruptcy Court amending,
                                 supplementing, staying, vacating or otherwise modifying the
                                 DIP Facility, any Interim Order or Final Order approving the
                                 DIP Facility, without the prior written consent of the DIP
                                 Secured Lender or the filing of a motion or other pleading
                                 requesting such relief which the Debtor fails to timely
                                 oppose.
                                Any attempt by any Debtor to obtain, or if any other party in
                                 interest obtains, an order of the Bankruptcy Court or other
                                 judgment, and the effect of such order or judgment is to,
                                 invalidate, reduce or otherwise impair the claims of the DIP
                                 Secured Lender, or to subject any of the collateral of the DIP
                                 Secured Lender to a surcharge pursuant to Section 506(c) of
                                 the Bankruptcy Code.
                                Any Debtor shall request     approval of any post-petition
                                 financing, other than the    DIP Facility, that would not
                                 immediately repay all DIP    Facility obligations, in full, in
                                 cash, on the date of the     closing of such post-petition
                                 financing.
                                Any Debtor shall apply for an order substituting any assets
                                 for all or any portion of the DIP Collateral.
                                Entry of an order granting liens or claims that are senior or
                                 pari passu to the liens granted in favor of the DIP Secured
                                 Lender under the DIP Financing Documents.
                                Any Debtor shall assert that any of the DIP Liens are invalid,
                                 or any DIP Liens granted to the DIP Secured Lender shall be
                                 determined to be invalid.
                                Any payment on, or application by the Debtor for authority
                                 to pay any pre-petition claim owing to terminated employees
                                 or lease rejection damages without prior written consent of
                                 the DIP Secured Lender or as otherwise set forth in the
                                 Budget.
                                A final order is entered granting any creditor with a claim in
                                 excess of $25,000 relief from the automatic stay.
                                Failure to make all payments under the DIP Facility when
                                 due.
                                Failure to pay any post-petition material indebtedness.
                                Breach of any covenant set forth in any DIP Financing
                                 Document.
                                Any material representation or warranty by any Debtor is
                                 incorrect or misleading in any material respect when made.
                                Exclusivity shall have been terminated or any Debtor shall
                                 have agreed to any such termination.
                                Any Debtor shall take (or support any other Person in taking)



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 14 of 87
                                  any action in order to restrict or prohibit the DIP Secured
                                  Lender from submitting a “credit bid” for any assets of the
                                  Debtor.
                             The commencement of an action or filing of a motion
                             challenging the rights and remedies of the DIP Secured Lender
                             under the DIP Financing Documents or that is otherwise
                             inconsistent with the DIP Financing Documents.

Indemnification:              The Debtor hereby indemnifies and holds the DIP Secured
                              Lender, its officers, directors, employees, attorneys, agents, and
                              other representatives (including all of their attorneys and other
                              professionals) (each an “Indemnified Party”) harmless from and
                              against any and all claims, damages, losses, liabilities and
                              expenses (including, without limitation, all fees and expenses or
                              disbursements to attorneys and other professionals) to which any
                              Indemnified Party may become liable or which may be incurred by
                              or asserted against any Indemnified Party arising out of or relating
                              to or in connection with the DIP Facility, the DIP Financing
                              Documents, or any act, event or transaction related or attendant
                              thereto or any use or intended use of the proceeds of the DIP
                              Facility.

Governing Law:               All documentation in connection with the DIP Facility shall be
                             governed by the laws of the state of New York, subject to
                             applicable federal bankruptcy laws.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 15 of 87
Other Definitions:           “Approved Budget Compliance Report” means a current
                             report, in form and substance satisfactory to the DIP Secured
                             Lender, that: (i) details the actual amount of cash receipts and
                             disbursements for the prior week for each line item included in
                             the Budget (on a weekly and cumulative basis), (ii) compares
                             such actual cash receipts and disbursements (on a line item by
                             line item basis) with the weekly and cumulative budgeted
                             amounts for each such line item set forth in the Budget for such
                             period, and (iii) provides an explanation for all variances
                             between budgeted and actual amounts. Each Approved Budget
                             Compliance Report will be certified as true and correct by the
                             Debtor’s chief financial officer or chief executive officer.

                             “Avoidance Actions” means any causes of action that could be
                             brought under §§ 544-548 of the Bankruptcy Code or any
                             applicable state fraudulent-transfer statute or similar statute.

                             “Avoidance Proceeds” means the proceeds received from, or
                             property recovered in respect of, Avoidance Actions.

                             “Bankruptcy Code” means Title 11 of the United States Code (11
                             U.S.C. § 101 et seq.), as amended.

                             “Bankruptcy Court” means the United States Bankruptcy Court
                             for the District of Hawaii presiding over the Chapter 11 Case.

                             “Budget” means each budget of the Debtor relative to the
                             operations of the Debtor in the Chapter 11 Case for any fiscal
                             period, as delivered to the DIP Secured Lender in form and
                             substance satisfactory to the DIP Secured Lender in its sole
                             discretion. The Budget may be amended from time to time as
                             may be agreed to by the DIP Secured Lender, in writing, in its
                             sole discretion.

                             “Chapter 7 Trustee Fees” means fees, in an amount not to
                             exceed twenty-five thousand dollars ($25,000), available to
                             compensate a Chapter 7 trustee appointed for the Debtor’s estate
                             in the event that the Debtor’s bankruptcy case is converted to a
                             Chapter 7 proceeding.

                             “Chapter 11 Case” means the voluntary Chapter 11 cases
                             commenced by the Debtor in the Bankruptcy Court.

                             “Final Order” means a final, non-appealable order of the
                             Bankruptcy Court, that, without limitation, approves the DIP
                             Facility and grants the liens and security interests contained
                             therein, on terms satisfactory to the DIP Secured Lender in its sole
                             discretion.

                             “Interim Order” means each interim order of the Bankruptcy
                             Court authorizing Debtor, among other things, to obtain interim



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 16 of 87
                             financing and incur post-petition indebtedness on terms
                             satisfactory to the DIP Secured Lender in its sole discretion.

                             “Material Adverse Effect” means (i) a material adverse change
                             in, or a material adverse effect upon, the operations, business,
                             assets, properties, liabilities (actual or contingent) or condition
                             (financial or otherwise) of the Debtor as determined by the DIP
                             Secured Lender acting in its sole discretion; (ii) a material
                             impairment of the rights and remedies of any of the DIP Secured
                             Lender under any of the DIP Financing Documents; (iii) a
                             material impairment of the Debtor to perform any of its
                             obligations under the DIP Financing Documents; or (iv) a
                             material adverse effect upon the legality, validity, binding effect,
                             or enforceability against any Debtor of any of the DIP Financing
                             Documents.

                             “Maturity Date” means the date that is ninety (90) days after
                             the Petition Date, or such later date to which the DIP Secured
                             Lender consents in writing.

                             “Petition Date” means the date on which the Chapter 11 Case for
                             the Debtor was commenced.

                             “Statutory Committee” means any statutory committee
                             appointed in the Chapter 11 Case.

                             “UST Fees” means, unpaid, post-petition fees and expenses of
                             the Clerk of the Court and the U.S. Trustee pursuant to 28 U.S.C.
                             § 1930(a) in such amount, with respect to the U.S. Trustee, as
                             agreed to by the U.S. Trustee or as determined by the Court;
                             provided, however, that the UST Fees shall first be paid from
                             any unencumbered funds (if any) available to the Debtor.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 17 of 87
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of [14th] December 2020.


                                            DEBTOR:

                                            WING SPIRIT INC.


                                            By:
                                            Name:
                                            Title:


                                            DIP SECURED LENDER:

                                            HT HOLDINGS CO. LIMITED

                                            By:
                                            Name:
                                            Title:




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 18 of 87
                       EXHIBIT B




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 19 of 87
                                                       HK Non-Binding Discussion Draft – Dec. 13, 2020


                                           Wing Spirit, Inc.
                                      Terms and Conditions of
                               Proposed Senior Secured, Super-Priority
                                  Debtor-in-Possession Credit Facility

The terms outlined below in these Terms and Conditions (this “DIP Term Sheet”) are the terms and
conditions for aan amended and restated senior secured, super-priority debtor-in-possession interim credit
facility (hereinafter referred to as the “DIP Facility”) to be made available to the Debtor. This DIP Term
Sheet, theeach Interim Order and the Final Order shall collectively constitute the exclusive and definitive
documentation and agreement among the parties for the DIP Facility (the “DIP Financing Documents”).
Unless otherwise defined herein, capitalized terms shall have the meaning given to them as set out in the
Section titled “Other Definitions” below.


Borrower/Debtor:                        Wing Spirit, Inc.

Amount and Type of Facility:            The first interim advance under the DIP Facility (the “First
                                        Interim DIP Advance”) will consistconsisted of a single term
                                        advance in the principal amount of $399,310.13 and was
                                        advanced by the DIP Secured Lender on [2] December 2020
                                        pursuant to a debtor-in-possession term sheet dated 2 December
                                        2020 as contemplated by an order in respect of the Chapter 11
                                        Case dated 1 December authorizing, inter alia, the Debtor to
                                        obtain post-petition financing on an interim basis (the "First DIP
                                        Term Sheet ").

                                        As contemplated by the First DIP Term Sheet, additional DIP
                                        Facility advances may be furnished by the DIP Secured Lender to
                                        the Debtor. Accordingly, the Debtor and the DIP Secured Lender
                                        have agreed on terms for second interim advances under the DIP
                                        Facility (the “Second Interim DIP Advances” and together
                                        with the First Interim DIP Advance the "Interim DIP
                                        Advances") which will consist of a one or more additional, term
                                        advances in the aggregate principal amount of $[1,754,996.16].

                                        This DIP Term Sheet amends and restates the First DIP Term
                                        Sheet.

                                        As set forth in the “Fees and Expenses” section herein, the DIP
                                        Secured Lender shall have the right to charge the DIP Facility for
                                        any fees and expenses incurred by the DIP Secured Lender and
                                        payable to the DIP Secured Lender hereunder, and once charged,
                                        such costs shall be added to the total balance of DIP Facility
                                        obligations. At the DIP Secured Lender’s sole discretion,
                                        additional DIP Facility advances, in amounts determined by the
                                        DIP Secured Lender in its sole discretion, may be furnished by
                                        the DIP Secured Lender to the Debtor after further notice and a
                                        Bankruptcy Court hearing approving such subsequent advances.
                                        Nothing herein shall obligate the DIP Secured Lender to make
                                        any advances, other than the First Interim DIP
                                        AdvanceAdvances.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 20 of 87
DIP Secured Lender:          HT Holdings Co. Limited.

Borrowing Availability:      DIP Facility advance(s)advances shall be limited by the
                             applicable Budget and the terms of this DIP Term Sheet.

Budget and Variances:        Subject to the Budget Variances (as defined below), each of the
                             line items within the Budget shall be adhered to, by line item,
                             on a weekly basis and a cumulative basis for the Budget period
                             then ending as described below, provided however that
                             amounts not disbursed in a line item shall be deemed to roll
                             over to subsequent weeks. The Debtor’s disbursements for fees
                             and expenses of third party professionals engaged by or for the
                             benefit of the Debtor or the Statutory Committee (if any),
                             including success or transaction fees (collectively,
                             “Professional Fees”) shall be reported in a manner so that
                             Professional Fees for each retained professional are reflected on
                             its own line item. Any fees payable to professionals retained by
                             the DIP Secured Lender set forth in the Budget shall not be
                             limited by the amounts set forth in the Budget.

                             Actual amounts for each Budget line item may not vary
                             unfavorably from the applicable Budget by more than ten
                             percent (10.0%) per line item on a weekly basis (the “Budget
                             Variances”).

                             On or before Wednesday of each week, commencing with the
                             first full week following the Petition Date, the Debtor shall
                             deliver to the DIP Secured Lender an Approved Budget
                             Compliance Report.

Fees:                        The Debtor agrees to pay the costs and expenses of the DIP
                             Secured Lender as set forth in the Section titled “Fees and
                             Expenses” below.

Termination Date:            The earliest to occur of:

                             (a)     the Maturity Date;

                            (b)      December 14th,[January 11] 2020 , if the Final Order
                                     has not been entered on or before that date;

                             (c)     acceleration of the obligations under the DIP Facility as a
                                     result of an Event of Default;

                             (d)     the effective date of a confirmed plan of reorganization or
                                     liquidation that provides for indefeasible payment in full,
                                     in cash of all obligations owing under the DIP Facility
                                     and is otherwise acceptable to the DIP Secured Lender
                                     in its sole discretion;




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 21 of 87
                             (e)     the date which is the closing date of any sale of all or
                                     substantially all of any Debtor’s assets;

                             (f)     the entry of an order by the Bankruptcy Court:
                                      (i) granting relief from the automatic stay permitting
                                            foreclosure of any assets of the Debtor with a value
                                            in excess of $25,000 in the aggregate;
                                      (ii) granting any motion by the DIP Secured Lender to
                                            terminate the use of cash collateral or lift the stay
                                            or otherwise exercise remedies against any cash
                                            collateral;
                                      (iii) appointing a trustee or an examiner with special
                                            powers; or
                                      (iv) dismissing or converting the Chapter 11 Case;

                             (g)     the filing or support by the Debtor of a plan of
                             reorganization that:
                                      (i) does not provide for indefeasible payment in full,
                                           in cash of all obligations owing under the DIP
                                           Facility on the effective date of such plan or
                                      (ii) is not otherwise acceptable to the DIP Secured
                                           Lender in its sole discretion; and

                             (h)      entry of a Bankruptcy Court order granting liens or
                                      claims that are senior or pari passu to the liens securing
                                      the DIP Facility.

                             The date on which the earliest of clauses (a) through (h) above
                             occurs and the DIP Secured Lender provides written notice
                             thereof to the Debtor being referred to hereinafter as the
                             “Termination Date”. On the Termination Date, the DIP
                             Facility shall be deemed terminated, and the DIP Secured
                             Lender shall have no further obligation to provide financing
                             pursuant to the DIP Facility or DIP Financing Documents.

Non-Default Interest Rate    Interest on all outstanding advances under the DIP Facility shall
and Payment Terms:           accrue from and after the Petition Date at a per annum rate equal
                             to three percent (3.0%) per annum (the “Non-Default Interest
                             Rate”).

Default Interest Rate:       Effective immediately upon the occurrence of an Event of
                             Default unless waived in writing by the DIP Secured Lender,
                             interest on the outstanding loans under the DIP Facility shall
                             accrue at a rate that is two percent (2.0%) per annum in excess of
                             the Non-Default Interest Rate.

Loan Payments:               The Debtor promises and agrees to pay to the DIP Secured
                             Lender all DIP Facility advances, together with interest thereon
                             accruing pursuant to the DIP Financing Documents, in full, in
                             cash, on the Maturity Date.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 22 of 87
                               All unpaid principal, interest, fees, costs and expenses in
                               respect of the DIP Facility shall be due and payable in full by
                               the Debtor on the Termination Date, whether at maturity, upon
                               acceleration or otherwise and if such amounts are not paid in
                               full in cash, interest, fees, costs, and expenses in respect of the
                               DIP Facility shall continue to accrue until paid in full.

Use Of Proceeds:               Proceeds of the DIP Facility shall be used solely for the
                               following purposes and only to fund expenditures set forth in
                               the Budget in the amounts set forth in each Budget line item:

                               (a)     to fund post-petition operating expenses and working
                                       capital needs of the Debtor, including, but not limited
                                       to, those activities required to remain in, or return to,
                                       compliance with laws in accordance with 28 U.S.C. §
                                       1930;

                               (b)     to pay interest, fees and expenses to the DIP Secured
                                       Lender in accordance with this DIP Term Sheet (whether
                                       or not such amounts are reflected in the Budget); and

                               (c)     to pay certain other costs and expenses of administration
                                       of the Chapter 11 Cases.

                               Proceeds of the DIP Facility or cash collateral shall not be used
                               (a) to permit any Debtor, or any other party-in-interest or their
                               representatives to challenge or otherwise contest or institute any
                               proceeding to determine (i) the validity, perfection or priority of
                               security interests in favor of the DIP Secured Lender or (ii) the
                               enforceability of the obligations of any Debtor or any guarantor
                               under the DIP Facility, (b) to investigate, commence, prosecute
                               or defend (or support any other person or entity in investigating,
                               commencing, prosecuting, or defending) any claim, motion,
                               proceeding or cause of action against the DIP Secured Lender or
                               any of its agents, attorneys, advisors, owners, employees, or
                               representatives including, without limitation, any lender
                               liability claims or subordination claims, (c) to investigate,
                               commence, prosecute or defend (or support any other person or
                               entity in investigating, commencing, prosecuting, or defending)
                               any claim or proceeding or cause of action to disallow or
                               challenge the obligations of any Debtor or any guarantor under
                               the DIP Financing Documents, or (d) to fund acquisitions, capital
                               expenditures, capital leases, or any other similar expenditure
                               other than capital expenditures specifically set forth in the Budget
                               and approved by the DIP Secured Lender.


Cash Management                The Debtor shall use a cash management system that is the same
Collections and Remittances:   as or substantially similar to their pre-petition cash
                               management system. Any material changes from such
                               pre-petition cash management system must be acceptable to the
                               DIP Secured Lender in its sole discretion. TheEach Interim



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 23 of 87
                                    Order and Final Order shall provide the DIP Secured Lender
                                    with a valid and enforceable lien and security interest on the
                                    cash held in the Debtor’s bank accounts.

Super-Priority                      Amounts owed by Debtor to the DIP Secured Lender pursuant
Administrative Claim:               to the DIP Facility (including all accrued interest, fees, costs
                                    and expenses) shall constitute, in accordance with Section
                                    364(c)(1) of the Bankruptcy Code, a claim having priority over
                                    any or all administrative expenses of the kind specified in,
                                    among other sections, Sections 105, 326, 328, 330, 331, 503(b),
                                    506(c), 507(a), 507(b), 726, 1113, or 1114 of the Bankruptcy
                                    Code, subject to payment of the UST Fees (such claim, the
                                    “DIP Superpriority Claim”).

Collateral Security:                Subject and subordinate only to:

                                    (a)      any    valid,   properly     perfected,     enforceable,
                                             non-avoidable prior liens and security interests existing
                                             as of the Petition Date (the “Senior Third Party
                                             Liens”); and

                                    (b)      the payment of UST Fees; and

                                    (c)      the payment of Chapter 7 Trustee Fees,

                                    the DIP Facility (including accrued interest, fees, costs and
                                    expenses) shall be secured by first priority senior and priming
                                    liens and security interests (the “DIP Liens”) in all of the
                                    Debtor’s property, including, without limitation, all of Debtor’s
                                    existing and future acquired property and interests of any nature
                                    whatsoever, real and personal, tangible and intangible, accounts
                                    receivable, general intangibles, payment intangibles, supporting
                                    obligations, investment property, commercial tort claims,
                                    inventory, rolling stock, aircraft, machinery, equipment,
                                    subsidiary capital stock, chattel paper, documents, instruments,
                                    deposit accounts, contract rights, and tax refunds of the Debtor,
                                    excluding only Avoidance Actions, but including, subject to
                                    entry of the Final Order, Avoidance Proceeds (collectively, the
                                    “DIP Collateral”).

Lien Validation                     All liens authorized and granted pursuant to thean Interim Order
and Perfection:                     or the Final Order entered by the Bankruptcy Court approving the
                                    DIP Facility or with respect to adequate protection shall be
                                    deemed effective and perfected as of the Petition Date, and no
                                    further filing, notice or act will be required to effect such
                                    perfection.

506(c) Surcharge/Equities of Case   Upon entry of the Final Order, the Debtor hereby waives any
                                    right to surcharge the DIP Collateral, whether pursuant to
                                    Bankruptcy Code sections 506(c) or 105(a) or under any other
                                    applicable law.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 24 of 87
                              Upon entry of the Final Order, the DIP Secured Lender shall
                              not be subject to the “equities-of-the case” exception of
                              Bankruptcy Code section 552(b), or to the equitable doctrines
                              of “marshaling” or any similar claim or doctrine with respect to
                              any DIP Collateral.

Fees and Expenses:            The Debtor shall promptly pay or reimburse the DIP Secured
                              Lender when requested for all reasonable and documented costs
                              and expenses of counsel (including, without limitation, local
                              counsel) and financial advisors for the DIP Secured Lender
                              relating to the DIP Facility and the administration and
                              interpretation of, and the enforcement of remedies under, the DIP
                              Facility, regardless of whether such amounts were incurred
                              prior to or after the Petition Date, including but not limited to,
                              due-diligence, duplication or printing costs, consultation, travel,
                              and attendance at court hearings, regardless of whether the DIP
                              Facility is consummated. The DIP Secured Lender shall have the
                              right to charge the DIP Facility for any such fees and costs; and
                              once charged, such costs shall be added to the total balance of
                              DIP Facility obligations. Failure to pay such fees and expenses
                              within ten (10) days of delivery of the applicable fee
                              reimbursement request (unless the DIP Secured Lender shall
                              have consented to charging such amounts to the DIP Facility in
                              lieu of cash payment) shall be an Event of Default under the DIP
                              Facility, provided that the DIP Secured Lender shall
                              concurrently provide copies of any fee reimbursement request to
                              the U.S. Trustee and the Debtor and allow such parties ten (10)
                              days to review and object to any fees or expenses requested
                              therein. If any objection is asserted, the Bankruptcy Court shall
                              decide the issue and the Debtor shall not be required to pay any
                              disputed portion of such fees or expenses until the matter is
                              resolved.

Conditions Precedent to DIP   The closing of the DIP Facility shall be subject to:
Facility Advance:
                              (a)    approval of the Budget by the DIP Secured Lender,
                                     together with all financial information and projections
                                     regarding the Debtor requested by the DIP Secured
                                     Lender, all in form and substance satisfactory to the DIP
                                     Secured Lender in its sole discretion;

                              (b)    entry of a Bankruptcy Court order approving the DIP
                                     Facility, the DIP Liens, and the DIP Superpriority Claim,
                                     and containing such other orders and findings as the DIP
                                     Secured Lender may require, including modification of
                                     the automatic stay after a specified notice period following
                                     the occurrence of an Event of Default enabling the DIP
                                     Secured Lender to exercise certain rights and remedies
                                     against the DIP Collateral, which Bankruptcy Court Order,
                                     shall not have been modified or amended without approval



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 25 of 87
                                      of the DIP Secured Lender, and shall not have been
                                      reversed, vacated or stayed pending appeal, in form and
                                      substance satisfactory to the DIP Secured Lender in its
                                      sole discretion;

                               (c)    the DIP Secured Lender's approval of all material
                                      motions and orders filed in the Chapter 11 Case
                                      requiring the expenditure of cash;

                               (d)    continuation of Debtor’s present cash management
                                      system; and

                               (e)    the form and substance of this DIP Term Sheet shall be
                                      satisfactory to the DIP Secured Lender in its sole
                                      discretion.

Additional Conditions to the   Each funding of a DIP Facility advance shall also be subject to
Borrowing Under the            the following conditions precedent:
DIP Facility:
                               (a)   there shall exist no Event of Default (or event that would
                                     constitute an Event of Default with the giving of notice or
                                     lapse of time) under any of the DIP Financing
                                     Documents, and the representations and warranties therein
                                     shall be true and correct in all material respects;

                               (b)   there shall have occurred no material adverse change in the
                                     Debtor’s operations (financial, environmental, or
                                     otherwise), performance, or properties, since the filing of
                                     the Chapter 11 Case, that has or could be expected to have
                                     a material adverse effect on the rights and remedies of the
                                     DIP Secured Lender or on the ability of any Debtor to
                                     perform its obligations under the DIP Facility;

                               (c)   compliance with Bankruptcy Rule 4001, the entry of the
                                     relevant Interim Order and the Final Order (as applicable),
                                     together with any other order requested by the DIP
                                     Secured Lender authorizing and approving the DIP
                                     Facility in form, substance and amount acceptable to the
                                     DIP Secured Lender in its sole discretion;

                               (d)   payment of all fees and expenses owing to the DIP
                                     Secured Lender in connection with the DIP Facility (or the
                                     DIP Secured Lender shall be satisfied, acting in its sole
                                     discretion, that such fees and expenses shall be paid
                                     contemporaneously with the funding of a DIP Facility
                                     advance); and

                               (e)   the DIP Financing Documents and theany Interim and
                                     Final Orders shall include such waivers, indemnities, and
                                     other provisions as are acceptable to the DIP Secured
                                     Lender in its sole discretion.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 26 of 87
Affirmative and              The Debtors shall comply with the following affirmative and
Negative                     negative covenants:
Covenants:
                             (a)   compliance with Budget covenants consistent with the
                                   Section titled “Budget and Variances”; and

                             (b)   no Material Adverse Effect shall occur.

Bankruptcy Court Filings:    As soon as reasonably practicable in advance of filing with the
                             Bankruptcy Court, the Debtor shall furnish to the DIP Secured
                             Lender the drafts of forms of the following (which shall not
                             have been modified or amended upon filing in any material
                             respect without approval of the DIP Secured Lender):

                             (a)   the motion seeking approval of the DIP Facility, which
                                   motion shall be in form and substance satisfactory to the
                                   DIP Secured Lender in its sole discretion;

                             (b)   all other proposed orders and pleadings related to the DIP
                                   Facility (other than the relevant Interim Order or Final
                                   Order), which orders and pleadings shall be in form and
                                   substance satisfactory to the DIP Secured Lender at its
                                   sole discretion;

                             (c)   any plan of reorganization or liquidation, and/or any
                                   disclosure statement related to such plan (which plan or
                                   disclosure statement shall comply with the requirements set
                                   forth herein), which shall be in form and substance
                                   satisfactory to the DIP Secured Lender in its sole
                                   discretion,

                             (iv) any motion seeking approval of any sale of the Debtor’s
                                  assets and any proposed form of a related bidding
                                  procedures order and sale order; and

                             (v)   any other motion filed seeking approval of any matter
                                   requiring material expenditures of DIP Collateral (each of
                                   which must be in form and substance satisfactory to the
                                   DIP Secured Lender in its sole discretion).


Remedies:                    Following the Termination Date or the occurrence of an Event of
                             Default, unless such Event of Default has been waived by the DIP
                             Secured Lender in writing in its sole discretion, the DIP Secured
                             Lender shall be entitled to:

                             (a)   declare all DIP Facility obligations to be immediately due
                                   and payable and/or terminate the Debtor’s use of cash
                                   collateral; and




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 27 of 87
                             (b)    exercise any remedies available to secured creditors under
                                    applicable law, including, without limitation, the right to
                                    realize on all DIP Collateral, without the necessity of
                                    obtaining any further relief or order from the Bankruptcy
                                    Court.

                             Consistent with the foregoing, section 362 relief from the stay in
                             favor of the DIP Secured Lender, as provided herein, shall be
                             embodied in any order approving the DIP Facility and the use of
                             cash collateral.

Events of Default:           Defaults and Events of Default shall mean the occurrence of any
                             of the following:

                                  The Chapter 11 Case shall be converted to a case under
                                   Chapter 7 of the Bankruptcy Code or be dismissed.
                                  Filing or support of a proposed plan of reorganization by
                                   any Debtor that does not provide for the indefeasible
                                   payment in full and in cash of Debtor’s obligations
                                   outstanding under the DIP Facility, unless otherwise agreed
                                   in writing by the DIP Secured Lender in its sole discretion.
                                  Entry of an order confirming (or the filing of any motion or
                                   pleading requesting confirmation of) a plan of
                                   reorganization that does not require the indefeasible
                                   repayment in full, in cash of the DIP Facility as of the
                                   effective date of the plan, unless otherwise agreed in writing
                                   by the DIP Secured Lender in its sole discretion.
                                  Appointment of a trustee under Section 1104 of the
                                   Bankruptcy Code without the express written consent of
                                   the DIP Secured Lender, or the filing of any motion or
                                   other pleading requesting such relief which the Debtor fails
                                   to timely oppose.
                                  Appointment of an examiner with expanded or enlarged
                                   powers (powers beyond those set forth in Section 1106(a)(3)
                                   and (4) of the Bankruptcy Code) under Section 1106(b) of
                                   the Bankruptcy Code without the prior written consent of
                                   the DIP Secured Lender, or the filing of a motion or other
                                   pleading requesting such relief which the Debtor fails to
                                   timely oppose.
                                  Entry of an order by the Bankruptcy Court amending,
                                   supplementing, staying, vacating or otherwise modifying
                                   the DIP Facility, theany Interim Order or Final Order
                                   approving the DIP Facility, without the prior written consent
                                   of the DIP Secured Lender or the filing of a motion or other
                                   pleading requesting such relief which the Debtor fails to
                                   timely oppose.
                                  Any attempt by any Debtor to obtain, or if any other party




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 28 of 87
                                 in interest obtains, an order of the Bankruptcy Court or
                                 other judgment, and the effect of such order or judgment is
                                 to, invalidate, reduce or otherwise impair the claims of the
                                 DIP Secured Lender, or to subject any of the collateral of
                                 the DIP Secured Lender to a surcharge pursuant to Section
                                 506(c) of the Bankruptcy Code.
                                Any Debtor shall request    approval of any post-petition
                                 financing, other than the   DIP Facility, that would not
                                 immediately repay all DIP   Facility obligations, in full, in
                                 cash, on the date of the    closing of such post-petition
                                 financing.
                                Any Debtor shall apply for an order substituting any assets
                                 for all or any portion of the DIP Collateral.
                                Entry of an order granting liens or claims that are senior or
                                 pari passu to the liens granted in favor of the DIP Secured
                                 Lender under the DIP Financing Documents.
                                Any Debtor shall assert that any of the DIP Liens are
                                 invalid, or any DIP Liens granted to the DIP Secured
                                 Lender shall be determined to be invalid.
                                Any payment on, or application by the Debtor for authority
                                 to pay any pre-petition claim owing to terminated employees
                                 or lease rejection damages without prior written consent of
                                 the DIP Secured Lender or as otherwise set forth in the
                                 Budget.
                                A final order is entered granting any creditor with a claim
                                 in excess of $25,000 relief from the automatic stay.
                                Failure to make all payments under the DIP Facility when
                                 due.
                                Failure to pay any post-petition material indebtedness.
                                Breach of any covenant set forth in any DIP Financing
                                 Document.
                                Any material representation or warranty by any Debtor is
                                 incorrect or misleading in any material respect when made.
                                Exclusivity shall have been terminated or any Debtor shall
                                 have agreed to any such termination.
                                Any Debtor shall take (or support any other Person in
                                 taking) any action in order to restrict or prohibit the DIP
                                 Secured Lender from submitting a “credit bid” for any
                                 assets of the Debtor.
                             The commencement of an action or filing of a motion
                             challenging the rights and remedies of the DIP Secured Lender
                             under the DIP Financing Documents or that is otherwise
                             inconsistent with the DIP Financing Documents.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 29 of 87
Indemnification:             The Debtor hereby indemnifies and holds the DIP Secured
                             Lender, its officers, directors, employees, attorneys, agents, and
                             other representatives (including all of their attorneys and other
                             professionals) (each an “Indemnified Party”) harmless from
                             and against any and all claims, damages, losses, liabilities and
                             expenses (including, without limitation, all fees and expenses
                             or disbursements to attorneys and other professionals) to which
                             any Indemnified Party may become liable or which may be
                             incurred by or asserted against any Indemnified Party arising out
                             of or relating to or in connection with the DIP Facility, the DIP
                             Financing Documents, or any act, event or transaction related or
                             attendant thereto or any use or intended use of the proceeds of
                             the DIP Facility.

Governing Law:               All documentation in connection with the DIP Facility shall be
                             governed by the laws of the state of New York, subject to
                             applicable federal bankruptcy laws.
Other Definitions:           “Approved Budget Compliance Report” means a current
                             report, in form and substance satisfactory to the DIP Secured
                             Lender, that: (i) details the actual amount of cash receipts and
                             disbursements for the prior week for each line item included in
                             the Budget (on a weekly and cumulative basis), (ii) compares
                             such actual cash receipts and disbursements (on a line item by
                             line item basis) with the weekly and cumulative budgeted
                             amounts for each such line item set forth in the Budget for such
                             period, and (iii) provides an explanation for all variances
                             between budgeted and actual amounts. Each Approved Budget
                             Compliance Report will be certified as true and correct by the
                             Debtor’s chief financial officer or chief executive officer.

                             “Avoidance Actions” means any causes of action that could be
                             brought under §§ 544-548 of the Bankruptcy Code or any
                             applicable state fraudulent-transfer statute or similar statute.

                             “Avoidance Proceeds” means the proceeds received from, or
                             property recovered in respect of, Avoidance Actions.

                             “Bankruptcy Code” means Title 11 of the United States Code
                             (11 U.S.C. § 101 et seq.), as amended.

                             “Bankruptcy Court” means the United States Bankruptcy Court
                             for the District of Hawaii presiding over the Chapter 11 Case.

                             “Budget” means theeach budget of the Debtor relative to the
                             operations of the Debtor in the Chapter 11 Case for any fiscal
                             period, as delivered to the DIP Secured Lender in form and
                             substance satisfactory to the DIP Secured Lender in its sole
                             discretion. The Budget may be amended from time to time as
                             may be agreed to by the DIP Secured Lender, in writing, in its
                             sole discretion.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 30 of 87
                             “Chapter 7 Trustee Fees” means fees, in an amount not to
                             exceed twenty-five thousand dollars ($25,000), available to
                             compensate a Chapter 7 trustee appointed for the Debtor’s
                             estate in the event that the Debtor’s bankruptcy case is
                             converted to a Chapter 7 proceeding.

                             “Chapter 11 Case” means the voluntary Chapter 11 cases
                             commenced by the Debtor in the Bankruptcy Court.

                             “Final Order” means a final, non-appealable order of the
                             Bankruptcy Court, that, without limitation, approves the DIP
                             Facility and grants the liens and security interests contained
                             therein, on terms satisfactory to the DIP Secured Lender in its
                             sole discretion.

                             “Interim Order” means aneach interim order of the
                             Bankruptcy Court authorizing Debtor, among other things, to
                             obtain interim financing and incur post-petition indebtedness
                             on terms satisfactory to the DIP Secured Lender in its sole
                             discretion.

                             “Material Adverse Effect” means (i) a material adverse
                             change in, or a material adverse effect upon, the operations,
                             business, assets, properties, liabilities (actual or contingent) or
                             condition (financial or otherwise) of the Debtor as determined
                             by the DIP Secured Lender acting in its sole discretion; (ii) a
                             material impairment of the rights and remedies of any of the
                             DIP Secured Lender under any of the DIP Financing
                             Documents; (iii) a material impairment of the Debtor to
                             perform any of its obligations under the DIP Financing
                             Documents; or (iv) a material adverse effect upon the legality,
                             validity, binding effect, or enforceability against any Debtor of
                             any of the DIP Financing Documents.

                             “Maturity Date” means the date that is ninety (90) days after
                             the Petition Date, or such later date to which the DIP Secured
                             Lender consents in writing.

                             “Petition Date” means the date on which the Chapter 11 Case for
                             the Debtor was commenced.

                             “Statutory Committee” means any statutory committee
                             appointed in the Chapter 11 Case.

                             “UST Fees” means, unpaid, post-petition fees and expenses of
                             the Clerk of the Court and the U.S. Trustee pursuant to 28
                             U.S.C. § 1930(a) in such amount, with respect to the U.S.
                             Trustee, as agreed to by the U.S. Trustee or as determined by
                             the Court; provided, however, that the UST Fees shall first be
                             paid from any unencumbered funds (if any) available to the



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 31 of 87
                             Debtor.




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 32 of 87
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the date first set forth above[14th] December 2020.


                                                 DEBTOR:

                                                 WING SPIRIT INC.


                                                 By:
                                                 Name:
                                                 Title:


                                                 DIP SECURED LENDER:

                                                 HT HOLDINGS CO. LIMITED

                                                 By:
                                                 Name:
                                                 Title:




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 33 of 87
  Document comparison by Workshare 10.0 on Saturday, December 12, 2020 10:57:38 PM
  Input:
  Document 1 ID       file://M:\Wing Spirit\Wing Spirit - DIP Term Sheet_80625985_4.DOCX
  Description         Wing Spirit - DIP Term Sheet_80625985_4
  Document 2 ID       iManage://HKDMS/Active/80761971/3
                      #80761971v3<Active> - Wing Spirit - A&R DIP Term Sheet (2nd
  Description
                      Advance)
  Rendering set       Standard

  Legend:
  Insertion
  Deletion
  Moved from
  Moved to
  Style change
  Format change
  Moved deletion
  Inserted cell
  Deleted cell
  Moved cell
  Split/Merged cell
  Padding cell

  Statistics:
                                            Count
  Insertions                                  23
  Deletions                                   15
  Moved from                                   0
  Moved to                                     0
  Style changes                                0
  Format changes                               0
  Total changes                               38




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 34 of 87
                       EXHIBIT C




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 35 of 87
AVIATION CONCEPTS INC.

Payment                                                                                                                                    Payment
   ID                   Payee                                                            Purpose                                           Amount     Payment Date
    E     Altres                            Payroll admin - $45/employee                                                               $     1,500.00  12/15/2020
    E     Altres                            Payroll 11/25/20~12/08/20                                                                  $   147,736.21 12/15/2020
    E     Amalia P. Sta. Ana                ACI records manager - contractor                                                           $     2,500.00  12/15/2020
  480     AT&T                              iPad data Service 10/22-11/21                                                              $       357.89  12/15/2020
  512     AT&T                              iPad data Service 11/22-12.21                                                              $       350.87  12/15/2020
  468     Cardmember Service                Credit card actvitiy 09/05 - 10/07 (Balance)                                               $     6,705.63  12/15/2020
    E     Clinical Laboratories of Hawaii   New employees and random                                                                   $       260.67  12/15/2020
    E     Flight Safety                     Recurrent Training -Justin Harris (Dec 2020 Flight Training)                               $     6,800.00  12/15/2020
    E     Flight Safety                     Recurrent Training- James Covington (Dec 2020 Flight Training)                             $     6,800.00  12/15/2020
    E     Flight Safety                     Recurrent Training-Ronald Hoopai (Dec 2020 Flight Training)                                $     6,800.00  12/15/2020
    E     Flight Safety                     Recurrent Training-Jari Lindbergh (Dec 2020 Flight Training)                               $    18,400.00 12/15/2020
    E     Flight Safety                     Recurrent Training- Dana Saville (Dec 2020 Flight Training)                                $    18,400.00 12/15/2020
    E     Flight Safety                     Recurrent Training- Chase Johnson(Dec 2020 Flight Training) only go Once a year            $    18,400.00 12/15/2020
  442     Flight Safety                     Recurrent Training - Ronald Hoopai - confirmed with Flight Safety about 10/15 pay date     $     6,800.00  12/15/2020    Past due catch up
  443     Flight Safety                     Recurrent Training - John Riddel Jr. - confirmed with Flight Safety about 10/15 pay date   $     6,800.00  12/15/2020    Past due catch up
  444     Flight Safety                     Recurrent Training - Sharp Gary - confirmed with Flight Safety about 10/15 pay date        $     6,800.00  12/15/2020    Past due catch up
  445     Flight Safety                     Recurrent Training - Dowson Gaylord - confirmed with Flight Safety about 10/15 pay date    $     6,800.00  12/15/2020    Past due catch up
  446     Flight Safety                     Suga Garrett: HondaJet 420, Check Ride & Recurrent Pilot                                   $    18,400.00 12/15/2020     Past due catch up
    E     Foreflight                        Annual subscription for flight plan software                                               $       209.40  12/15/2020
  505     HMSA                              Medical insurance for employees - Nov 20                                                   $    24,273.34 12/15/2020     Past due catch up
    E     HMSA                              Medical insurance for employees - Dec 20                                                   $    20,958.52 12/15/2020
  476     Hosoda & Bonner                   Legal fees to company's primary legal counsel                                              $     5,026.18  12/15/2020
 514-1    John Riddel                       Seperation Settlement 1099 payment                                                         $    11,530.97 12/15/2020     One time charge
  503     Kaiser Permanente                 Medical insurance for employees - Nov 20                                                   $     2,717.59  12/15/2020    Past due catch up
  504     Kaiser Permanente                 Medical insurance for employees - Dec 20                                                   $       515.36  12/15/2020
    E     R&D                               Annual tool calibration                                                                    $     1,300.00  12/15/2020
  516     Signature Flight                  Fuel for N192 and N193; Hurricane Douglas Preparation                                      $     1,100.48  12/15/2020
  484     Softtech                          Flight Duty Tracker Monthly                                                                $       368.00  12/15/2020
  346     Spectrum Engineering Hawaii       Rent of 50 Kw generator                                                                    $       479.58  12/15/2020
  426     The Hartford                      Temporary disability insurance premium                                                     $     9,351.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training -Justin Harris (Dec 2020 Flight Training)       $     3,149.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training -James Covington (Dec 2020 Flight Training)     $     3,149.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training -Ronald Hoopai (Dec 2020 Flight Training)       $     3,149.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training -Jari Lindbergh (Dec 2020 Flight Training)      $     3,149.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training - Dana Saville (Dec 2020 Flight Training)       $     3,149.00  12/15/2020
    E     Various                           Travel Expensse for Flight Safety Training - Chase Johnson(Dec 2020 Flight Training)       $     3,149.00  12/15/2020
  457     Visual Systems                    IT help desk services                                                                      $     1,743.79  12/15/2020
    E     Western Aeromed                   FAA drug abatement program                                                                 $     1,798.00  12/15/2020
    E     EPIC Card Services                Fuel Credit card Transactions 12/2-12/8                                                    $     2,500.00  12/24/2020
    E     EPIC Card Services                Fuel Credit card Transactions 12/9-12/15                                                   $     2,500.00  12/24/2020
                                                                                                                                       $   385,877.48


                                U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 36 of 87
AVIATION CONCEPTS INC.

Payment                                                                                         Payment
   ID                Payee                                     Purpose                          Amount    Payment Date




                             U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 37 of 87
AVIATION CONCEPTS INC.

Payment                                                                                                                           Payment
   ID                  Payee                                                         Purpose                                      Amount     Payment Date
    E     Altres                      Payroll admin - $45/employee                                                            $     1,500.00  12/31/2020
    E     Altres                      Payroll 12/9/20~12/25/20                                                                $   145,244.64 12/31/2020
    E     Amalia P. Sta. Ana          ACI records manager - contractor (November)                                             $     2,500.00  12/31/2020
 424-5    First Insurance Funding     Business insurance policies - Jan 2021 payment                                          $     5,547.21  12/31/2020
    E     Flight Safety               Recurrent Training-Andrew Corrie (Jan 2021 Flight Training)                             $    18,400.00 12/31/2020
    E     Flight Safety               Recurrent Training-William Seavy ( Jan 2021 Flight Training)                            $    18,400.00 12/31/2020
    E     HMSA                        Medical insurance for employees - Jan 2021                                              $    21,000.00 12/31/2020
    E     Kaiser Permanente           Medical insurance for employees - Jan 2021                                              $       515.36  12/31/2020
  513     Softtech                    Flight Duty Tracker Monthly (15)                                                        $       345.00  12/31/2020
    E     TBD                         401k transfer                                                                           $       600.00  12/31/2020
    E     Various                     Travel Expensse for Flight Safety Training -Andrew Corrie (Jan 2021 Flight Training)    $     2,149.00  12/31/2020
    E     Various                     Travel Expensse for Flight Safety Training -William Seavy ( Jan 2021 Flight Training)   $     2,149.00  12/31/2020
    E     Visual Systems              Nov. IT Services                                                                        $       600.00  12/31/2020
    E     Western Aeromed             Annual subscription for drug abatement program                                          $       540.00  12/31/2020
    E     Cardmember Service          Credit card activity - 11/6-12-7                                                        $    19,931.08   1/3/2021
    E     EPIC Card Services          Fuel Credit card Transactions 12/16-12/22                                               $     4,000.00   1/7/2021
    E     EPIC Card Services          Fuel Credit card Transactions 12/23-12/29                                               $     4,000.00   1/7/2021
                                                                                                                              $   247,421.29




                               U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 38 of 87
                       EXHIBIT D




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 39 of 87
                                                                                                                             Previously
                   Payee                                   目的/Purpose                                 Payment request         received    Payment Date
ABM Parking                     Parking for corporate offices - Dec 2020                           $             940.00                    12/15/2020
Airgas USA                      Medical oxygen, aviation oxygen, nitrogen for tires                $           2,350.00                    12/15/2020
Alliant                         Insurance（P135） - N192WS Estimate                                  $          21,117.20                    12/15/2020    Insurance for 2nd Medivac. Premium through May 2021
Alliant                         Insurance（P135） - N193WS Estimate                                  $          29,560.80                    12/15/2020    Insurance for VIP. Premium through May 2021
Altres                          Monthly payroll process fee payments Estimate                      $           2,500.00                    12/15/2020
Altres                          Payroll 11/25/20~12/8/20 Estimate                                  $         159,000.00                    12/15/2020    Base payroll
Altres                          Payroll 12/9 - 12/18 (terminated employees paychecks)              $          30,000.00                    12/15/2020    One time charge
Altres                          Payroll - severance for terminated employees                       $          50,000.00                    12/15/2020    One time charge
Arieh Levine                    Medical director fees 10/16-10/31                                  $           2,500.00                    12/15/2020    Catch up subject to court approval
Arieh Levine                    Medical director fees 11/1-11/15                                   $           2,500.00                    12/15/2020    Catch up subject to court approval
Arieh Levine                    Medical director fees 11/16-11/30                                  $           2,500.00                    12/15/2020    Catch up subject to court approval
Aviation Concepts Inc           Dec 15 invoice                                                     $         385,877.48                    12/15/2020    See separate sheet--includes one time charges and catch ups required
Aviation Management Services    Financial advisory services - Dec 2020                             $          40,000.00                    12/15/2020    Subject to court approval
                                CAMP maintenance tracking system - N994WS - payment needs to
CAMP Systems International      be sent by 11/30 to avoid service disruption                       $           4,800.00                    12/15/2020    Guam
Capitol Consultants of Hawaii   December 2020 services (WS)                                        $          13,612.56                    12/15/2020    Creditor--subject to court approval
DEG LLC                         Suite 1600 / December                                              $          24,820.75                    12/15/2020    Office rent for currently used space
DEG LLC                         Suite 1610 / December                                              $          15,958.02                    12/15/2020    Office rent for currently used space
Douglas Calvert                 Medical director fees 11/16-11/30                                  $           3,750.00                    12/15/2020    Catch up subject to court approval
Douglas Calvert                 Medical director fees 10/16-10/31                                  $           3,750.00                    12/15/2020    Catch up subject to court approval
Douglas Calvert                 Medical director fees 11/1-11/15                                   $           3,750.00                    12/15/2020    Catch up subject to court approval
Emergency Medical Products      Medical supplies for air ambulance teams Estimate                  $           2,471.77                    12/15/2020
First Insurance Funding         Business insurance premiums - Dec 2020                             $           8,042.14                    12/15/2020
Hawaiian Telcom                 Phone service at hangar - 11/10 - 12/9                             $               70.00                   12/15/2020
Henry Schein                    Medicine - Some items continue to remain on backorder Estimate $                 795.19                    12/15/2020
HMSA                            Health insurance - Dec 2020                                        $          39,424.02                    12/15/2020
HMSA                            Health insurance 11/1-11/30                                        $          30,071.34                    12/15/2020    Catch up from last month
JP Howard MD Inc                Medical director fees 10/16-10/31                                  $           2,500.00                    12/15/2020    Catch up subject to court approval
JP Howard MD Inc                Medical director fees 11/1-11/15                                   $           2,500.00                    12/15/2020    Catch up subject to court approval
JP Howard MD Inc                Medical director fees 11/16-11/30                                  $           2,500.00                    12/15/2020    Catch up subject to court approval
Ninth Brain Suite               Learning and time management software monthly subscription fee $               1,305.00                    12/15/2020
PRC                             Dec consulting fee                                                 $          14,000.00 $ 12,000.00        12/15/2020    Subject to court approval
PRC                             Retainer                                                           $          14,000.00                    12/15/2020    Subject to court approval
Sage                            Annual software license to sage intacct renewal                    $          16,221.00                    12/15/2020    Past due and covers one year
Softtech                        Annual maintenance fee of sofware to provide an accurate, real-time$ accounting
                                                                                                              10,000.00
                                                                                                                of the fleet               12/15/2020
Spectrum Business               Internet and phone services - Hilo base house 11/13-12/12          $             221.55                    12/15/2020
State of Hawaii - DOT           Hilo aireport December rent + security deposit                     $          20,270.92                    12/15/2020    New lease subject to court approval
State of Hawaii - DOT           Registration of aircraft N191, N192, N193, N992                    $               40.00                   12/15/2020
Sylvia Moffatt                  Dec rent                                                           $           2,200.00                    12/15/2020
The Hartford                    Temporary disability insurance - Quarterly payments Estimate       $          11,902.00                    12/15/2020
Williams Scotsman               December rent payment                                              $           6,481.42                    12/15/2020
Xerox                           Photocopier - Dec rent fee                                         $             600.00                    12/15/2020
Yonatan Inc                     Financial support services                                         $         250,000.00                    12/15/2020    See separate sheet



                                                                  U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 40 of 87
Arieh Levine                              Medical director fees 12/1-12/15                                 $       2,500.00 $     2,500.00       12/21/2020      Current payment already approved in first request (2,500 of 17,500 for Medical Directors)
Douglas Calvert                           Medical director fees 12/1-12/15                                 $       3,750.00 $     3,750.00       12/21/2020      Current payment already approved in first request (3,750 of 17,500 for Medical Directors)
JP Howard MD Inc                          Medical director fees 12/1-12/15                                 $       2,500.00 $     2,500.00       12/21/2020      Current payment already approved in first request (2,500 of 17,500 for Medical Directors)
Bank of Hawaii                            Bank fees                                                        $         300.00                      12/24/2020
Central Pacific Bank                      Bank fees                                                        $         300.00                      12/24/2020

                                                                                                           $   1,244,253.16   $ 20,750.00    $    1,223,503.16


ABM Parking                               Parking for corporate offices - Jan 2021                         $        940.00                       12/31/2020
Altres                                    Monthly payroll process fee 2 installment payments Estimate      $      2,500.00                       12/31/2020
Altres                                    Payroll 12/9/20~12/25/20 Estimate                                $    110,000.00                       12/31/2020      Estimated $50,000 reduction
Amex                                      Credit Card Payment                                              $      1,127.03                       12/31/2020
Aviation Concepts Inc                     Dec 31 invoice                                                   $    247,421.29                       12/31/2020
Aviation Concepts LLC (Guam entity, not
related to debtor                         Hangar parking (N994 & N551) in Guam - Dec                       $     10,000.00                       12/31/2020      Charges to maintain and park the aircraft in Guam. The company name is randomly the same as the WS subsidiary but no connection
CAMP Systems International                CAMP maintenance tracking system - N551WS                        $      4,800.00                       12/31/2020      Guam VIP
CAMP Systems International                CAMP maintenance tracking system - N193WS                        $      4,800.00                       12/31/2020      HI Parked future conversion
CAMP Systems International                CAMP maintenance tracking system - N996WS                        $      4,800.00                       12/31/2020      Nebraska
DEG LLC                                   Suite 1600 / Jan                                                 $     26,061.79                       12/31/2020      Office rent for currently used space
DEG LLC                                   Suite 1610 / Jan                                                 $     16,745.15                       12/31/2020      Office rent for currently used space
Hawaii Electric Light Company             Hilo electricity charges - Dec 2020                              $        300.00                       12/31/2020
HMSA                                      Health insurance - Jan                                           $     32,000.00                       12/31/2020
Honolulu Disposal Service                 State Hangar refuse services - Jan 2021                          $        130.00                       12/31/2020
Kaiser                                    Health insurance - Jan                                           $      2,500.00                       12/31/2020
Pacific Wave Telecom                      Network services Mokuea 12/1-12/31                               $        520.95                       12/31/2020
Pacific Wave Telecom                      Network services Merchant St 12/1-12/31                          $        604.18                       12/31/2020
Peters Communications                     December 2020 services monthly retainer estimate                 $      4,712.04                       12/31/2020
State of Hawaii - DOT                     Hangar rent - Jan                                                $      9,996.48                       12/31/2020
Sylvia Moffatt                            Jan 2021 rent                                                    $      2,200.00                       12/31/2020
TBD                                       401k transfer                                                    $        600.00                       12/31/2020
Toshiba America Business Solutions        Office copier and printers 4555CU Suite 2800 - Dec 20 - Feb 21   $        386.65                       12/31/2020
Toshiba America Business Solutions        Suite 1600 copiers                                               $        500.00                       12/31/2020
Williams Scotsman                         January 2021 rent payment                                        $      6,481.42                       12/31/2020
First Insurance Funding                   Business insurance premiums - Jan 2021                           $     29,501.42                         1/1/2021
Ninth Brain Suite                         Learning and time management software monthly subscription fee   $        435.00                         1/1/2021
Elavon                                    Credit card processor                                            $        200.00                         1/4/2021
Pacific Wave Telecom                      Network services Mokuea - Jan 2021                               $        530.00                         1/4/2021
Pacific Wave Telecom                      Network services Merchant St - Jan 2021                          $        700.00                         1/4/2021
Arieh Levine                              Medical director fees 12/16-12/31                                $      2,500.00 $      2,500.00         1/5/2021      Current payment already approved in first request (2,500 of 17,500 for Medical Directors)
Douglas Calvert                           Medical director fees 12/16-12/31                                $      3,750.00 $      3,750.00         1/5/2021      Current payment already approved in first request (3,750 of 17,500 for Medical Directors)
JP Howard MD Inc                          Medical director fees 12/16-12/31                                $      2,500.00 $      2,500.00         1/5/2021      Current payment already approved in first request (2,500 of 17,500 for Medical Directors)
AMEX                                      Credit card payment                                              $     10,000.00                        1/10/2021

                                                                                                           $    540,243.40    $   8,750.00   $      531,493.40




                                                                             U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 41 of 87
                       EXHIBIT E




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 42 of 87
                                                        HK Non-Binding Discussion Draft – Dec. 13, 2020


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF HAWAII

    In re                                                     Chapter 11

    WING SPIRIT, INC.,                                        Case No. 20-1383

             Debtor                                           Re: Docket No.


               SECOND ORDER (1) AUTHORIZING THE DEBTOR TO OBTAIN
             POST-PETITION FINANCING ON AN INTERIM BASIS, GRANTING
            SENIOR POSTPETITION SECURITY INTERESTS AND ACCORDING
            SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS PURSUANT
             TO SECTIONS 364(c) AND 364(d) OF THE BANKRUPTCY CODE, (2)
            AUTHORIZING THE USE OF CASH COLLATERAL, (3) MODIFYING
              THE AUTOMATIC STAY, AND (4) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”) of the above-captioned debtor (the “Debtor”) seeking,

among other things:

        (1) authority pursuant to sections 363 and 364(c) and (d) to obtain debtor-in-possession
secured financing (the “DIP Facility”) pursuant to the following terms and agreements
(collectively, the “DIP Financing Documents”): (a) this Order, and any final order entered by the
Court with respect to the Motion (the “Final Order”), and (b) the Wing Spirit, Inc., Terms and
Conditions of Proposed Senior Secured, Super-Priority Debtor-in-Possession Credit Facility,
attached hereto as Exhibit B, as amended, modified, and/or supplemented (the “DIP Term Sheet”),1
by and among the Debtor, as borrower and debtor-in-possession, HT Holdings Co. Limited (the
“DIP Secured Lender”);

       (2) the grant to the DIP Secured Lender of superpriority administrative claim status
pursuant to sections 364(c)(1) and 507(b) of the Bankruptcy Code in accordance with the terms of
this Order;

      (3) authorization for the Debtor’s use of cash collateral (the “DIP Cash Collateral”), as
contemplated by section 363 of the Bankruptcy Code in accordance with the terms set forth herein;

       (4) modification of the automatic stay to the extent hereinafter set forth and waiving the
fourteen (14) day stay provisions of Federal Rule of Bankruptcy Procedure 4001(a)(3) and
6004(h); and

       (5) a final hearing setting for the Motion for entry of an order authorizing the DIP Facility
and use of DIP Cash Collateral on a final basis.


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Term Sheet.



U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 43 of 87
        Notice of the Motion, the relief requested therein, and the First Interim Hearing and Second
Interim Hearing (as defined below) (the “Notices”) having been served by the Debtor in
accordance with Bankruptcy Rule 4001(c) on: (i) the DIP Secured Lender; (ii) the United States
Trustee for the District of Hawaii (the “U.S. Trustee”); (iii) the holders of the twenty (20) largest
unsecured claims against the Debtor’s estate; (iv) all parties known to the Debtor who hold any
liens or security interest in the Debtor’s assets who have filed UCC-1 financing statements against
the Debtor, or who, to the Debtor’s knowledge, have asserted any liens on any of the Debtor’s
assets; (v) the Internal Revenue Service and all taxing authorities of states in which the Debtor
conducts business; (vi) certain other parties identified in the certificates of service filed with the
Court.

        The Court held an interim hearing with respect to the Motion on November 30, 2020 (the

“First Interim Hearing”).

        Upon the conclusion of the First Interim Hearing, the Court entered an order on December

1, 2020 (the “First Interim Order”, Docket No. 17) granting the relief sought in the Motion on an

interim basis.

        The First Interim Order provided that a further hearing regarding the relief sought in the

Motion would be scheduled for December 14, 2020.

        On December 14, 2020, Court held a hearing (the “Second Interim Hearing” and

collectively, with the First Interim Hearing, the “Interim Hearings”) during which the Debtor and

DIP Secured Lender requested that the Court further approve the relief requested in the Motion an

on interim basis, on the terms set forth herein and in the DIP Term Sheet, pending a final hearing

to consider the relief requested in the DIP Motion.

        After the Motion and the proceedings before the Court at the Interim Hearings; and all

objections, if any, to the interim relief requested in the Motion having been withdrawn, resolved,

carried forward to a final hearing considering the Motion, or overruled by the Court as reflected

on the record established by the Debtor at the Interim Hearings;




                                                -2-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 44 of 87
         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:2

         A.       On November 29, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief pursuant to Chapter 11 of title 11, United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”);3


         B.       On December 1, 2020, the Court entered the First Interim Order, granting the relief

sought in the Motion on an interim basis;


         C.       The Debtor has continued in the management and operation of its business pursuant

to sections 1107 and 1108, and no trustee or examiner has been appointed;


         D.       The Debtor gave notice of the Motion and Interim Hearings as required under the

Federal Rules of Bankruptcy Procedure and any applicable local rules of this Court;


         E.       The Court has core jurisdiction over the Debtor’s bankruptcy case, the Motion, and

the parties and property affected by this Order pursuant to 28 U.S.C. §§ 157(b) and 1334, and

venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409;


         F.       As of the date hereof, the United States Trustee has not yet appointed an official

committee of unsecured creditors in this case pursuant to section 1102 (a “Statutory Committee”);


         G.       The Debtor has admitted, represented and stipulated, the following (collectively,

the “Stipulations”):




2
  To the extent, any findings of fact constitute conclusions of law, they are adopted as such, and vice versa, pursuant
to Fed. R. Bankr. P. 7052.
3
  Unless otherwise noted, all statutory references are to the Bankruptcy Code.

                                                         -3-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 45 of 87
                      (1)     the DIP Secured Lender, following entry of the First Interim Order,

               provided a DIP Facility Advance to the Debtor in the amount of $399,310.43 (the

               “First Interim DIP Advance”), which amount remains outstanding and constitutes

               a valid obligation from the Debtor to the DIP Secured Lender, without offset,

               recoupment, or counterclaim of any kind;

                      (2)      the DIP Secured Lender is willing to provide additional postpetition

               financing advance(s) to the Debtor in an amount not to exceed [$1,754,996.16] (the

               “Second Interim DIP Advances” and collectively with the First Interim DIP

               Advance, the “Interim DIP Advances” with each individually, an “Interim DIP

               Advance”) only through the DIP Facility and the DIP Financing Documents;

                      (3)     the Debtor reasonably and in good faith believes that the use of the

               DIP Cash Collateral and the Interim DIP Advances are sufficient to fund all

               projected legitimate and allowable expenses of its Chapter 11 case from the Petition

               Date until the Final Hearing on the Motion; and

                      (4)     the Debtor is a duly organized, validly existing legal entity and has

               the requisite power and authority to own, lease, and operate its property, including,

               without limitation, the DIP Collateral. The Debtor has the requisite power and

               authority to enter into, execute, deliver, and perform its obligations under the DIP

               Financing Documents and this Order and to incur the obligations provided for

               therein with respect to the Interim DIP Advances. Except as may be explicitly

               required in the DIP Financing Documents, no consent or waiver of, filing with,

               authorization, approval or other action by any shareholder, any federal, state, or

               other governmental authority or regulatory body or any other Person (other than the



                                               -4-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 46 of 87
               DIP Secured Lender), which has not already been obtained or done, is required in

               connection with the execution, delivery and performance by the Debtor of any of

               the documents required as a condition to the validity or enforceability of the DIP

               Financing Documents, other than entry by this Court of this Order;


        H.     The Debtor is unable to obtain sufficient levels of unsecured credit allowable under

section 503(b)(1) as an administrative expense necessary to maintain and conduct its business until

the final hearing on the Motion;


        I.     All cash of the Debtor constitutes DIP Cash Collateral;


        J.     The Debtor is unable to obtain required secured credit prior to the Final Hearing on

the Motion except under the terms and conditions provided in this Order;


        K.     It is in the best interest of the Debtor’s estate that the Debtor be allowed to continue

to be a party to the DIP Facility and obtain the Interim DIP Advances from the DIP Secured

Lender, and use the DIP Cash Collateral subject to and in accordance with the terms of this Order

and the DIP Financing Documents, on an interim basis under the terms and conditions set forth

herein and in the DIP Financing Documents, as such is necessary to avoid immediate and

irreparable harm to the Debtor’s estate pending the Final Hearing;


        L.     The Debtor believes that the extension of the Interim DIP Advances is fair,

reasonable, in good faith, negotiated at arm’s length, reflects the Debtor’s exercise of prudent

business judgment, and is supported by reasonably equivalent value and fair consideration;


        M.     The DIP Secured Lender is entitled to the protections of section 364(e) of the

Bankruptcy Code with respect to the Interim DIP Advances;


                                                -5-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 47 of 87
        N.     The Debtor requires access to the Interim DIP Advances in order to satisfy

administrative expenses associated with the operation of its business as a going concern and other

costs relating to the administration of this chapter 11 case, and in order to avoid immediate and

irreparable harm to the Debtor’s estate pending the Final Hearing;


        O.     The DIP Secured Lender is unwilling to provide the Interim DIP Advances except

under the terms of the DIP Financing Documents and this Order assuring that the liens and the

various claims, superpriority claims, and other protections granted in this Order will not be affected

by any subsequent reversal or modification of this Order or any other order, as provided in section

364(e), which is applicable to the Interim DIP Advances and the use of DIP Cash Collateral

contemplated in this Order; and


        P.     Good and sufficient cause exists for the issuance of this Order, to prevent

immediate and irreparable harm to the Debtor’s estate.


        Based upon the foregoing, and after due consideration and good cause appearing therefor;


IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

        1.     The Motion is granted on an interim basis effective as of the Petition Date. The

Debtor is authorized, pursuant to sections 363 and 364, to borrow the Interim DIP Advances, enter

into the DIP Facility and DIP Financing Documents, execute such other and additional documents

necessary or desired to implement the DIP Facility or DIP Financing Documents, and use the DIP

Cash Collateral, and the proceeds and products thereof, pursuant to the terms and conditions of the

DIP Financing Documents and this Order to avoid immediate and irreparable harm to the Debtor’s

estate pending the Final Hearing. The Debtor shall use the Interim DIP Advances only for the

purposes and in the amounts set forth in the DIP Term Sheet attached hereto as Exhibit B and

                                                -6-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 48 of 87
Budget attached hereto as Exhibit A, subject to the terms and conditions set forth in the DIP

Financing Documents.

        2.     The Debtor shall pay to the DIP Secured Lender all DIP Facility advances, together

with interest thereon accruing pursuant to the DIP Financing Documents, in full, in cash, at the

times set forth in the Budget and DIP Financing Documents, but no later than the Termination

Date (as defined in the DIP Term Sheet). All unpaid principal, interest, fees, costs and expenses in

respect of the Interim DIP Advance shall be due and payable in full by the Debtor on the

Termination Date (as defined in the DIP Term Sheet), whether at maturity, upon acceleration or

otherwise and if such amounts are not paid in full in cash, interest, fees, costs, and expenses in

respect of the DIP Facility shall continue to accrue until paid in full.

        3.     With respect to the Budget:

               (a)     the Debtors’ actual Budget line items shall each be adhered to, by line item,

on a weekly basis and a cumulative basis for the Budget (as defined below) period then ending,

subject to the Budget Variance described below, provided, however, that amounts not disbursed

in a line item shall be deemed to roll over to subsequent weeks;

               (b)     actual amounts for each Budget line item may not vary unfavorably from

the applicable Budget by more than ten percent (10.0%) per line item on a weekly basis (the

“Budget Variance”);

               (c)     for all fees within the Budget attributable to professionals of the Debtor or

Statutory Committee, the Debtor shall reflect the fees for each separately retained professional of

the Debtor or Statutory Committee on its own line item;

               (d)     Any fees payable to professionals retained by the DIP Secured Lender set

forth in the Budget shall not be limited by the amounts set forth in the Budget.



                                                 -7-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 49 of 87
        4.     No proceeds of the Interim DIP Advances shall be used to (a) permit the Debtor or

any other party-in-interest to challenge, contest, or institute any proceeding to determine (i) the

validity, perfection, or priority of any security interests in favor of any of the DIP Secured Lender

or (ii) the enforceability of the Debtor’s obligations or the obligations of any guarantor under the

DIP Financing Documents; (b) investigate, commence, prosecute or defend (or support any other

person or entity in investigating, commencing, prosecuting, or defending) any claim, motion,

proceeding or cause of action against the DIP Secured Lender or any of its agents, attorneys,

advisors or representatives, including, without limitation, claims or causes of action relating to

lender liability or subordination claims; (c) investigate, commence, prosecute, or defend (or

support any other person or entity in investigating, commencing, prosecuting, or defending) any

claim or proceeding or cause of action to disallow or challenge the obligations of the Debtor or

any guarantor under the DIP Financing Documents, or (d) fund any acquisitions, capital

expenditures, capital leases, or similar expenditures other than those specifically set forth in the

Budget.

        5.     Pursuant to sections 363 and 364(c) and (d), the Interim DIP Advances shall be

allowed administrative expenses of the Debtor’s estate, which shall have priority in payment over

any other indebtedness and/or obligations now in existence or incurred hereafter by the Debtor and

over all administrative expenses or charges against property arising in the Debtor’s Chapter 11

case and any superseding Chapter 7 case including, without limitation, those specified in

Bankruptcy Code sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to the entry of the Final

Order), 507(a), 507(b), 726, 1113 or 1114, subject and junior only to the payment of UST Fees (as

hereinafter defined) (such claim, the “DIP Superpriority Claim”). The time of payment of the

Interim DIP Advances shall not be altered, extended or impaired without the consent of the DIP



                                                -8-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 50 of 87
Secured Lender by any plan or plans of reorganization that may hereafter be accepted or confirmed

or any further orders of the Court which hereafter may be entered.

        6.     The reasonable fees and expenses of the DIP Secured Lender, regardless of whether

such amounts were incurred prior to or after the Petition Date, shall be payable (without further

notice, motion, or application to, order of, or hearing before, the Court) within ten (10) days after

delivery to the Debtor and U.S. Trustee of a summary statement of the DIP Secured Lender

professional fees and expenses subject to reimbursement by the Debtor; provided, however, that

the Debtor and the U.S. Trustee shall have ten (10) days following the receipt of such professional

fee statement to object to the reasonableness of the fees and expenses included therein. If any

objection is asserted, the Court shall decide the issue and the Debtor shall not be required to pay

any disputed portion of such fees or expenses until the matter is resolved. For the avoidance of

doubt, failure to pay such disputed fees or expenses while the Court resolves such dispute will not

be an Event of Default, even if it is determined by the Court that such payment should have been

made. The DIP Secured Lender shall have the right to charge the DIP Facility for any such fees

and costs payable by the Debtor; and once charged, such costs shall be added to the total balance

of DIP Facility obligations.

        7.     Pursuant to sections 363, 364(c), and 364(d), as security for the Interim DIP

Advances and other postpetition costs payable under the DIP Financing Documents, the Debtor is

hereby authorized to and is hereby deemed to grant to the DIP Secured Lender a valid, binding

and enforceable lien, mortgage and/or security interest (a “Lien,” and as so granted to the DIP

Secured Lender, the “DIP Lien”) in all of the Debtor’s presently owned or hereafter acquired

property and assets, whether such property and assets were acquired before or after the Petition

Date, of any kind or nature, whether real or personal, tangible or intangible, wherever located, and



                                                -9-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 51 of 87
the proceeds and products thereof (collectively, the “DIP Collateral”), excluding any causes of

action that could be brought pursuant to sections 544, 545, 547, or 548 of the Bankruptcy Code,

or any applicable state fraudulent transfer statutes (the “Avoidance Actions”).

        8.      Pursuant to sections 364(c) and (d), the DIP Lien shall be a first priority senior and

priming lien on the DIP Collateral, subject and junior only to (a) the payment of UST Fees and

Chapter 7 Trustee Fees (as hereafter defined) and (b) valid, enforceable, properly perfected, and

unavoidable prepetition Liens that existed on the Petition Date (“Senior Third Party Liens”). The

DIP Lien shall not be subject or subordinate to any Lien which is avoided and which would

otherwise be preserved for the benefit of the Debtor’s estates under section 551, and in no event

shall any person or entity who pays (or causes to be paid) the Interim DIP Advances be subrogated,

in whole or in part, to any rights, remedies, claims, privileges, liens or security interests granted to

or in favor of, or conferred upon, the DIP Secured Lender by the terms of the DIP Financing

Documents until such time as the obligations under the DIP Financing Documents and this Order

are indefeasibly paid in full, in cash. The DIP Lien shall not be subject or subordinate to Liens

arising after the Petition Date, other than Liens granted pursuant to this Order to the extent set

forth in this Order.

        9.      Provided that each of the conditions set forth in this Paragraph are satisfied, the

Debtor shall be authorized to use the DIP Cash Collateral only in accordance with the terms of the

Budget, this Order, and the other DIP Financing Documents. The satisfaction of each of the

following conditions shall constitute a condition to the Debtors’ authorization to use any DIP Cash

Collateral: (i) no Event of Default under (and as defined in the DIP Term Sheet) shall exist or be

continuing; and (ii) the Termination Date (as defined in the DIP Term Sheet) shall not have

occurred. If, on any date, any of such conditions is not satisfied, then the Debtor shall not be



                                                 - 10 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 52 of 87
authorized to use any DIP Cash Collateral unless and until: (i) such use is consented to by DIP

Secured Lender in its sole and absolute discretion; or (ii) such use of DIP Cash Collateral is

authorized by the Court. Absent further order of the Court, if the Termination Date occurs, then

the Debtor shall remit to the DIP Secured Lender, any DIP Cash Collateral then in the Debtor’s

possession for application to the DIP Facility obligations in a manner selected by the DIP Secured

Lender in its sole discretion.

        10.    The automatic stay provisions of section 362 are hereby modified to permit (a) the

Debtor and the DIP Secured Lender to implement and perform the DIP Facility and the DIP

Financing Documents with respect to the Interim DIP Advances, including without limitation the

provisions thereof with respect to the collection of Proceeds and (b) the creation and perfection of

all Liens granted or permitted by this Order. The Debtor and the holders of any DIP Lien shall not

be required to enter into any additional security agreements to create, memorialize, and/or perfect

any such liens, or to file UCC financing statements, mortgages, or other instruments with any other

filing authority or take any other action to perfect any such Liens, which shall be and are deemed

valid, binding, enforceable and automatically perfected by the docket entry of the First Interim

Order by the Clerk of the Court. If, however, the holder of any DIP Lien in its sole and absolute

discretion shall elect for any reason to enter into, file, record or serve any such financing statements

or other documents with respect to any such Lien, then the Debtor shall execute same upon request

and the filing, recording or service thereof (as the case may be) shall be deemed to have been made

at the time and on the date of the docket entry of the First Interim Order by the Clerk of the Court.

        11.    The DIP Liens and DIP Superpriority Claims shall be subject to right of payment

of unpaid postpetition fees and expenses of the Clerk of the Court and the U.S. Trustee pursuant

to 28 U.S.C. § 1930(a) in such amount, with respect to the U.S. Trustee, as agreed to by the U.S.



                                                 - 11 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 53 of 87
Trustee or as determined by the Court (such fees, “UST Fees”) and (if the Debtor’s case is

converted to chapter 7) the statutory compensation of a chapter 7 trustee in an amount not to exceed

$25,000.00 (the “Chapter 7 Trustee Fees”); provided, however, that UST Fees and Chapter 7

Trustee Fees shall first be paid with any unencumbered funds available (if any). Any amounts paid

from the DIP Collateral or the proceeds thereof, or funded by the DIP Secured Lender with respect

to the UST Fees to the entry of the Final Order shall be Interim DIP Advances.

        12.     Neither the payment of any professional fees incurred by professionals of the

Debtor or Statutory Committee, nor the use of any proceeds of the Interim DIP Advances, shall

include payment for any fees and expenses, if any, of any such professionals incurred directly or

indirectly, in respect of, arising from or relating to:

                A.      the initiation, joinder, support, or prosecution of any action contesting the

        Interim DIP Advances, or the validity of any liens granted to the DIP Secured Lender;

                B.      preventing, hindering or otherwise delaying (or supporting any other person

        or entity in preventing, hindering or otherwise delaying), whether directly or indirectly, the

        exercise by DIP Secured Lender of any of its rights and remedies under the Interim Order

        or DIP Financing Documents, including, without limitation, any attempt to prevent, hinder

        or delay (or supporting any other person or entity in preventing, hindering or delaying) the

        submission of any credit bid by the DIP Secured Lender;

                C.      the commencement, support, or prosecution of any action or proceeding of

        any claims, causes of action or defenses against the DIP Secured Lender, or any of its

        officers, directors, employees, agents, attorneys, affiliates, successors or assigns, including,

        without limitation, any attempt to recover or avoid any claim or interest from the DIP

        Secured Lender;



                                                 - 12 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 54 of 87
               D.      any request to borrow money other than pursuant to the terms of the Interim

        Order, the Final Order, or the DIP Financing Documents;

               E.      with respect to the Debtor, any of the Debtor’s Chapter 11 Professionals, or

        any of their successors or assigns (including, without limitation, any trustee, responsible

        officer, examiner, estate administrator or representative, or similar person appointed in a

        case for the Debtor under any chapter of the Bankruptcy Code) performing or commencing

        any investigation or litigation (whether threatened or pending) by the Debtor or its estate

        with respect to any matter to be specified as not subject to challenge by the Debtor pursuant

        to this Order or the Final Order; or

               F.      For any other purpose for which proceeds of the Interim DIP Advance may

        not be used pursuant to the DIP Term Sheet.

        13.    Upon entry of the Final Order, effective as of the time of commencement of the

Debtor’s bankruptcy cases on the Petition Date:

               A.      The Debtor waives irrevocably all claims and rights, if any, it or its estate

        might otherwise assert against the DIP Collateral pursuant to Bankruptcy Code sections

        506(c), 105(a) or any other applicable law;

               B.      no entity in the course of the Debtor’s bankruptcy case shall be permitted to

        recover from the DIP Collateral (whether directly or through the grant of derivative or

        equitable standing in the name of the Debtor or its estate) any cost or expense of

        preservation or disposition of the DIP Collateral, including, without limitation, expenses

        and charges as provided in Bankruptcy Code sections 506(c), 105(a), or any other

        applicable law;




                                               - 13 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 55 of 87
               C.      no entity shall be permitted to recover from the DIP Collateral, or assert

        against the DIP Secured Lender, any claim with respect to any unpaid administrative

        expense of the Debtor’s bankruptcy cases, whether or not the Debtor’s payment of such

        administrative claim was contemplated by or included in the Budget; and

               D.      the DIP Secured Lender shall not be subject to the “equities of the case”

        exception of Bankruptcy Code section 552(b), or to the equitable doctrines of “marshaling”

        or any similar claim or doctrine, with respect to any DIP Collateral.

        14.    So long as the Interim DIP Advances remain outstanding, unless consented to in

writing by the DIP Secured Lender, the Debtor shall not seek entry of any further order in its

Chapter 11 Case which authorizes (a) the obtaining of credit or the incurring of indebtedness

pursuant to sections 364(c) or 364(d) of the Bankruptcy Code that does not repay the DIP Facility

in full, in cash, (b) the return of goods pursuant to section 546(h) of the Bankruptcy Code to any

creditor of the Debtor or to consent to any creditor taking any setoff against any of such creditor’s

prepetition indebtedness based upon any such return pursuant to section 553 of the Bankruptcy

Code or otherwise, or (c) except with respect to Senior Third Party Liens, any other grant of rights

against the Debtor and/or its estate that is secured by a Lien in the DIP Collateral or is entitled to

superpriority administrative status that does not repay the DIP Facility in full, in cash.

        15.    Upon the occurrence of: (i) an Event of Default (as such term is defined in the DIP

Term Sheet); or (ii) the Debtors’ failure to comply with the terms of this Order or the Final Order

(including, without limitation, its failure to comply with the Budget, subject to any approved

variances), and the giving of written notice thereof by the DIP Secured Lender to counsel to the

Debtor, the Statutory Committee (if any), and the U.S. Trustee (which notice may be given by any

manner of electronic transmission, the automatic stay being deemed lifted for such purpose) (the



                                                - 14 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 56 of 87
“Default Notice”), then, (i) the DIP Secured Lender shall be fully authorized, in its sole discretion

to cease making Interim DIP Advances to the Debtor, (ii) the DIP Secured Lender shall be fully

authorized, in its sole discretion, to terminate the Debtor’s use of the DIP Collateral (including

without limitation DIP Cash Collateral) pursuant to this Order and the Budget, and/or (iii) the DIP

Secured Lender shall be fully authorized, in its sole discretion to immediately terminate the DIP

Facility and demand repayment of the Interim DIP Advances then outstanding.

        16.    Further, upon the occurrence of an Event of Default and transmission of a Default

Notice or upon the Termination Date:

               A.      the DIP Secured Lender shall have the right, free of the restrictions of

        sections 362 or under any other section of the Bankruptcy Code or applicable law or rule

        (including, without limitation, Bankruptcy Rule 4001(a)), to take immediate reasonable

        action to protect the DIP Collateral from harm, theft and/or dissipation;

               B.      with respect to an Event of Default as to which a Default Notice has been

        given, the Debtors, the Statutory Committee (if any), and the U.S. Trustee shall have five

        (5) business days from the date of the Default Notice (the “Remedy Notice Period”) to

        obtain an order of the Court on notice to the DIP Secured Lender (a) enjoining or restraining

        the DIP Secured Lender from taking action or exercising rights and remedies (other than

        any rights and remedies set forth in Paragraph 15 herein, which may be exercised

        immediately upon the satisfaction of the conditions set forth in such paragraph) based upon

        the Event of Default specified in the Default Notice; or (b) challenging whether an Event

        of Default in the Default Notice has occurred or is continuing without cure (a “Restraint

        on Remedies”). During the Remedy Notice Period, the DIP Secured Lender shall refrain

        from exercising its rights and remedies (other than those which may be exercised upon the



                                               - 15 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 57 of 87
        satisfaction of the conditions set forth in Paragraph 15 and below). Immediately upon

        expiration of the Remedy Notice Period unless a Restraint on Remedies has timely been

        obtained from the Court, or with respect to and upon the Maturity Date, immediately:

                       (1)     the DIP Secured Lender shall have the right, free of the restrictions

               of section 362 or under any other section of the Bankruptcy Code or Bankruptcy

               Rules (including, without limitation, Bankruptcy Rule 4001(a)), to exercise

               contractual, legal and equitable rights and remedies as to all or such part of the DIP

               Collateral as it shall elect, and to apply the Proceeds (as such term is defined below)

               of the DIP Collateral to the repayment of the DIP Facility obligations; and

                       (2)     the DIP Secured Lender, should it so elect in its sole and absolute

               discretion as exercised by the filing of an appropriate statement with the Court,

               shall be deemed to have been granted “peaceful possession” of, and right of access

               to, all or any portion of the DIP Collateral, by the Debtor.

        17.    The Debtor shall provide the DIP Secured Lender with (i) all financial statements,

certificates, and reports required pursuant to the DIP Term Sheet in accordance with the

timeframes specified therein and (ii) such additional information as the DIP Secured Lender shall

reasonably request from the Debtor. The DIP Secured Lender and its representatives shall have

reasonable access to the Debtor’s business premises and to the DIP Collateral in order to review

and evaluate the physical condition of any of the DIP Collateral and/or to inspect the financial

records and other records of the Debtors concerning the operation of the Debtors’ business.

        18.    For purposes of this Order, (a) “Proceeds” shall mean both (i) proceeds (as defined

in the Uniform Commercial Code for the State of New York) and (ii) any and all payments,

proceeds or other consideration realized upon the sale, liquidation, realization, collection or other



                                               - 16 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 58 of 87
manner of disposition of the DIP Collateral, whether in the ordinary course of the Debtors’

business (including without limitation accounts, receivables, and other proceeds arising from the

Debtors’ sales of goods and/or performance of services) or other than in the ordinary course of the

Debtors’ business, and (b) “Disposition” shall mean any sale, liquidation, realization, collection or

other manner of disposition of DIP Collateral other than in the ordinary course of the Debtors’

business, including without limitation any sale authorized pursuant to section 363.

        19.    [Intentionally deleted for purposes of the Interim DIP Advances]

        20.    The Debtor and any successors to the Debtor, including without limitation any

successor trustee or trustees, shall assign or direct to the DIP Secured Lender any and all Proceeds

realized in any Disposition of any DIP Collateral outside the ordinary course of business, and

immediately deliver any and all such Proceeds which come into their possession to the DIP

Secured Lender in the form received; provided, however, that the foregoing shall be subject in all

respects to (a) payment of the UST Fees and Chapter 7 Trustee Fees and (b) the priorities of the

DIP Lien granted by this Order. The foregoing is without prejudice to the rights of (a) the DIP

Secured Lender, the Statutory Committee (if any), or any other party to object to any proposed

Disposition, or (b) any third party with respect to the allocated Proceeds of any Disposition of

Collateral encumbered by a Senior Third Party Lien. The DIP Secured Lender is hereby authorized

to credit-bid all or any of the obligations under the DIP Facility at any Disposition of any DIP

Collateral.

        21.    All Proceeds retained by the DIP Secured Lender shall be applied to the repayment

of the DIP Facility obligations, in a manner selected by the DIP Secured Lender, until such

obligations are paid in full; provided, however, that the foregoing shall be subject in all respects




                                               - 17 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 59 of 87
to the terms and the priorities of liens under this Order. Such applications of Proceeds shall be free

and clear of any claim, charge, assessment or other liability.

        22.    In making decisions to make any Interim DIP Advance to the Debtor pursuant to

the DIP Facility or in taking any other actions reasonably related to this Order or the DIP Financing

Documents (including, without limitation, the exercise of its approval rights with respect to any

budget), the DIP Secured Lender shall have no liability to any third party and shall not be deemed

to be in control of the operations of the Debtor or to be acting as a “control person”, “responsible

person” or other “owner or operator” with respect to the operation or management of the Debtor

(as such terms, or any similar terms, are used in the Internal Revenue Code, the United States

Comprehensive Environmental Response Compensation and Liability Act, as amended, or any

similar Federal or state statute), and the DIP Secured Lender’s relationship with the Debtor shall

not constitute or be deemed to constitute a joint venture or partnership of any kind between the

DIP Secured Lender and the Debtor.

        23.    This Order shall be binding upon and inure to the benefit of the DIP Secured

Lender, the Debtor, and their respective successors and assigns, including, without limitation, any

trustee, responsible officer, examiner, estate administrator or representative, or similar person

appointed in a case for the Debtor under any chapter of the Bankruptcy Code. Except as set forth

herein with respect to the UST Fees and the Chapter 7 Trustee Fees, no rights are created under

this Order for the benefit of any creditor of the Debtor, any other party in interest in the Debtor’s

bankruptcy cases, or any other persons or entities, or any direct, indirect or incidental beneficiaries

thereof.

        24.    Any order dismissing the Debtor’s Chapter 11 Case under section 1112 or

otherwise shall be deemed to provide (in accordance with sections 105 and 349 of the Bankruptcy



                                                - 18 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 60 of 87
Code) that (a) the DIP Secured Lender’s liens and security interests in the DIP Collateral shall

continue in full force and effect notwithstanding such dismissal until the Interim DIP Advances

are indefeasibly paid and satisfied in full, in cash; and (b) this Court shall retain jurisdiction, to the

extent permissible under applicable law, notwithstanding such dismissal, for the purposes of

enforcing the DIP Superpriority Claim and the DIP Liens.

        25.     To the extent that any of the provisions of this Order shall conflict with

any provisions of the DIP Term Sheet, this Order is deemed to control and supersede the

conflicting provisions therein.

        26.     The terms and conditions of this Order shall be effective and immediately

enforceable upon its entry by the Clerk of the Court notwithstanding any potential application of

Fed. R. Bankr. P. 6004(h) or otherwise. Furthermore, to the extent applicable, the notice

requirements and/or stays imposed by Fed R. Bankr. P. 4001(a)(3), 6003(b), and 6004(a) are

hereby waived for good and sufficient cause.

        27.     Nothing in this Order shall preclude the Court from entering a Final Order

containing provisions inconsistent with or contrary to the provisions of this Order, provided,

however, that the DIP Secured Lender shall be entitled to the benefits and protections of this Order,

including the protections afforded pursuant to section 364(e), with respect to the Interim DIP

Advances. The DIP Lien and the priority afforded the Interim DIP Advances, as set forth in this

Order, shall be binding on the Debtor and any successor trustee or trustees even if this Order is

reversed or modified on appeal with respect to all loans, advances, and other financial

accommodations made by them pursuant to this Order. Except as provided herein, no Proceeds or

DIP Cash Collateral may be used by any party in interest seeking to modify any of the rights

granted to DIP Secured Lender hereunder or in the DIP Financing Documents.



                                                  - 19 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 61 of 87
        28.    The Debtor is authorized to do and perform all acts, to make, execute and deliver

all instruments and documents, and to pay all fees and expenses that may be required or necessary

for the Debtor’s performance under this Order or the DIP Financing Documents, including, without

limitation, (a) the execution of the DIP Financing Documents, and (b) the payment of the fees and

other expenses described herein or in the DIP Financing Documents as such become due. The

Debtor is further authorized to continue to negotiate any supplemental or modified DIP Facility

terms concerning potential future advances after the Interim DIP Advances, as well as the terms

of any subsequent interim or final orders related to any such potential DIP Facility advances, and

both the Debtor and DIP Secured Lender reserve all rights regarding such negotiations.

        29.    The Court has considered and determined the matters addressed herein pursuant to

its powers under the Bankruptcy Code, including the power to authorize the Debtor to obtain credit

on terms and conditions to which the Debtor and DIP Secured Lender have agreed. Thus, each of

the terms and conditions constitutes a part of the authorization under sections 364 of the

Bankruptcy Code, and is, therefore, subject to the protections contained in section 364(e) of the

Bankruptcy Code, regardless of (i) any stay, modification, amendment, vacation, or reversal of

this Order or the DIP Financing Documents or any term hereunder or thereunder; (ii) the failure to

obtain a final order pursuant to Bankruptcy Rule 4001(c)(2), or (iii) the dismissal or conversion of

this chapter 11 case.

        30.    A final hearing with respect to the Motion is scheduled for January [--], 2020 at [--

[--:-- -.m]. (the “Final Hearing”) before the Honorable Robert J. Faris, United States Bankruptcy

Judge. The Debtors shall promptly mail copies of this Order (which shall constitute adequate notice

of the Final Hearing) to the parties having been given notice of the Interim Hearing and to any

other party that has filed a Rule 2002 request for service. Any party in interest objecting to the



                                               - 20 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 62 of 87
relief sought at the Final Hearing shall file written objections by December 11, 2020, and serve

them on (i) the Debtor’s proposed counsel; (ii) the DIP Secured Lender’s counsel, Holland &

Knight LLP, attn: Brent McIlwain, 200 Crescent Court, Suite 1600, Dallas, TX 75201 and [H&K

Local Counsel]; and (iii) the Office of the U.S. Trustee.

                                        END OF ORDER

Submitted by:
CHUCK C. CHOI
ALLISON A. ITO
Email: cchoi@hibklaw.com
Email: aito@hibklaw.com
TOPA FINANCIAL CENTER
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
Proposed Attorney for the Debtor




                                               - 21 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 63 of 87
                       EXHIBIT F




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 64 of 87
                                                        HK Non-Binding Discussion Draft – Dec. 13, 2020


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF HAWAII

In re                                                        Chapter 11

WING SPIRIT, INC.,                                           Case No. 20-1383

           Debtor                                            Re: Docket No.


               SECOND ORDER (1) AUTHORIZING THE DEBTOR TO OBTAIN
             POST-PETITION FINANCING ON AN INTERIM BASIS, GRANTING
            SENIOR POSTPETITION SECURITY INTERESTS AND ACCORDING
            SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS PURSUANT
             TO SECTIONS 364(c) AND 364(d) OF THE BANKRUPTCY CODE, (2)
            AUTHORIZING THE USE OF CASH COLLATERAL, (3) MODIFYING
              THE AUTOMATIC STAY, AND (4) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”) of the above-captioned debtor (the “Debtor”) seeking,

among other things:

        (1) authority pursuant to sections 363 and 364(c) and (d) to obtain debtor-in-possession
secured financing (the “DIP Facility”) pursuant to the following terms and agreements
(collectively, the “DIP Financing Documents”): (a) this Order, and any final order entered by the
Court with respect to the Motion (the “Final Order”), and (b) the Wing Spirit, Inc., Terms and
Conditions of Proposed Senior Secured, Super-Priority Debtor-in-Possession Credit Facility,
attached hereto as Exhibit B, as amended, modified, and/or supplemented (the “DIP Term
Sheet”),1 by and among the Debtor, as borrower and debtor-in-possession, HT Holdings Co.
Limited (the “DIP Secured Lender”);

        (2) the grant to the DIP Secured Lender of superpriority administrative claim status
pursuant to sections 364(c)(1) and 507(b) of the Bankruptcy Code in accordance with the terms
of this Order;

        (3) authorization for the Debtor’s use of cash collateral (the “DIP Cash Collateral”), as
contemplated by section 363 of the Bankruptcy Code in accordance with the terms set forth
herein;

       (4) modification of the automatic stay to the extent hereinafter set forth and waiving the
fourteen (14) day stay provisions of Federal Rule of Bankruptcy Procedure 4001(a)(3) and
6004(h); and

        (5) a final hearing setting for the Motion for entry of an order authorizing the DIP
Facility and use of DIP Cash Collateral on a final basis.

1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Term Sheet.


numpages      DOCPROPERTY "DOCID" \* MERGEFORMAT      numpages    DOCPROPERTY "DOCID" \* MERGEFORMAT
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 65 of 87
        Notice of the Motion, the relief requested therein, and the First Interim Hearing and
Second Interim Hearing (as defined below) (the “NoticeNotices”) having been served by the
Debtor in accordance with Bankruptcy Rule 4001(c) on: (i) the DIP Secured Lender; (ii) the
United States Trustee for the District of Hawaii (the “U.S. Trustee”); (iii) the holders of the
twenty (20) largest unsecured claims against the Debtor’s estate; (iv) all parties known to the
Debtor who hold any liens or security interest in the Debtor’s assets who have filed UCC-1
financing statements against the Debtor, or who, to the Debtor’s knowledge, have asserted any
liens on any of the Debtor’s assets; (v) the Internal Revenue Service and all taxing authorities of
states in which the Debtor conducts business; (vi) certain other parties identified in the
certificates of service filed with the Court.

        The Court held an interim hearing with respect to the Motion on November 30, 2020 (the

“First Interim Hearing”).

        Upon the conclusion of the First Interim Hearing, the Court entered an order on

December 1, 2020 (the “First Interim Order”, Docket No. 17) granting the relief sought in the

Motion on an interim basis.

        The First Interim Order provided that a further hearing regarding the relief sought in the

Motion would be scheduled for December 14, 2020.

        On December 14, 2020, Court held a hearing (the “Second Interim Hearing” and

collectively, with the First Interim Hearing, the “Interim Hearings”) during which the Debtor and

DIP Secured Lender requested that the Court further approve the relief requested in the Motion

an on interim basis, on the terms set forth herein and in the DIP Term Sheet, pending a final

hearing to consider the relief requested in the DIP Motion.

        After the Motion and the proceedings before the Court at the Interim HearingHearings;

and all objections, if any, to the interim relief requested in the Motion having been withdrawn,

resolved, carried forward to a final hearing considering the Motion, or overruled by the Court as

reflected on the record established by the DebtorsDebtor at the Interim HearingHearings;




                                               -2-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 66 of 87
         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:2

         A.       On November 29, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief pursuant to Chapter 11 of title 11, United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”);3


         B.       On December 1, 2020, the Court entered the First Interim Order, granting the

relief sought in the Motion on an interim basis;


         C.       B. The Debtor has continued in the management and operation of its business

pursuant to sections 1107 and 1108, and no trustee or examiner has been appointed;


         D.       C. The Debtor gave notice of the Motion and Interim Hearings as required under

the Federal Rules of Bankruptcy Procedure and any applicable local rules of this Court;


         E.       D. The Court has core jurisdiction over the Debtor’s bankruptcy case, the Motion,

and the parties and property affected by this Order pursuant to 28 U.S.C. §§ 157(b) and 1334,

and venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409;


         F.       E. As of the date hereof, the United States Trustee has not yet appointed an

official committee of unsecured creditors in this case pursuant to section 1102 (a “Statutory

Committee”);




2
  To the extent, any findings of fact constitute conclusions of law, they are adopted as such, and vice versa, pursuant
to Fed. R. Bankr. P. 7052.
3
  Unless otherwise noted, all statutory references are to the Bankruptcy Code.
                                                         -3-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 67 of 87
        G.     F. The Debtor has admitted, represented and stipulated, the following

(collectively, the “Stipulations”):


                       (1)     the DIP Secured Lender, following entry of the First Interim

               Order, provided a DIP Facility Advance to the Debtor in the amount of

               $399,310.43 (the “First Interim DIP Advance”), which amount remains

               outstanding and constitutes a valid obligation from the Debtor to the DIP Secured

               Lender, without offset, recoupment, or counterclaim of any kind;

                       (2)     (1)     the   DIP    Secured    Lender    is   willing   to   provide

               immediateadditional postpetition financing advance(s) to the Debtor in thean

               amount of $399,310.43not to exceed [$1,754,996.16] (the “Second Interim DIP

               Advances” and collectively with the First Interim DIP Advance, the “Interim DIP

               Advances” with each individually, an “Interim DIP Advance”) only through the

               DIP Facility and the DIP Financing Documents;

                       (3)     (2) the Debtor reasonably and in good faith believes that the use of

               the DIP Cash Collateral and the Interim DIP Advances are sufficient to fund all

               projected legitimate and allowable expenses of its Chapter 11 case from the

               Petition Date until the Final Hearing on the Motion; and

                       (4)     (3) the Debtor is a duly organized, validly existing legal entity and

               has the requisite power and authority to own, lease, and operate its property,

               including, without limitation, the DIP Collateral. The Debtor has the requisite

               power and authority to enter into, execute, deliver, and perform its obligations

               under the DIP Financing Documents and this Order and to incur the obligations

               provided for therein with respect to the Interim DIP AdvanceAdvances. Except as

                                                -4-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 68 of 87
               may be explicitly required in the DIP Financing Documents, no consent or waiver

               of, filing with, authorization, approval or other action by any shareholder, any

               federal, state, or other governmental authority or regulatory body or any other

               Person (other than the DIP Secured Lender), which has not already been obtained

               or done, is required in connection with the execution, delivery and performance

               by the Debtor of any of the documents required as a condition to the validity or

               enforceability of the DIP Financing Documents, other than entry by this Court of

               this Order;


        H.     G. The Debtor is unable to obtain sufficient levels of unsecured credit allowable

under section 503(b)(1) as an administrative expense necessary to maintain and conduct its

business until the final hearing on the Motion;


        I.     H. All cash of the DebtorsDebtor constitutes DIP Cash Collateral;


        J.     I. The Debtor is unable to obtain required secured credit prior to the Final Hearing

on the Motion except under the terms and conditions provided in this Order;


        K.     J. It is in the best interest of the Debtor’s estate that the Debtor be allowed to

enter intocontinue to be a party to the DIP Facility in order toand obtain the Interim DIP

Advances from the DIP Secured Lender, and use the DIP Cash Collateral subject to and in

accordance with the terms of this Order and the DIP Financing Documents, on an interim basis

under the terms and conditions set forth herein and in the DIP Financing Documents, as such is

necessary to avoid immediate and irreparable harm to the Debtor’s estate pending the Final

Hearing;



                                                  -5-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 69 of 87
        L.     K. The Debtor believes that the extension of the Interim DIP Advances is fair,

reasonable, in good faith, negotiated at arm’s length, reflects the Debtor’s exercise of prudent

business judgment, and is supported by reasonably equivalent value and fair consideration;


        M.     L. The DIP Secured Lender is entitled to the protections of section 364(e) of the

Bankruptcy Code with respect to the Interim DIP Advances;


        N.     M. The Debtor requires access to the Interim DIP Advances in order to satisfy

administrative expenses associated with the operation of its business as a going concern and

other costs relating to the administration of this chapter 11 case, and in order to avoid immediate

and irreparable harm to the Debtor’s estate pending the Final Hearing;


        O.     N. The DIP Secured Lender is unwilling to provide the Interim DIP Advances

except under the terms of the DIP Financing Documents and this Order assuring that the liens

and the various claims, superpriority claims, and other protections granted in this Order will not

be affected by any subsequent reversal or modification of this Order or any other order, as

provided in section 364(e), which is applicable to the Interim DIP Advances and the use of DIP

Cash Collateral contemplated in this Order; and


        P.     O. Good and sufficient cause exists for the issuance of this Order, to prevent

immediate and irreparable harm to the Debtor’s estate.


        Based upon the foregoing, and after due consideration and good cause appearing

therefor;


IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:



                                               -6-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 70 of 87
        1.     The Motion is granted on an interim basis effective as of the Petition Date. The

Debtor is authorized, pursuant to sections 363 and 364, to borrow the Interim DIP Advances,

enter into the DIP Facility and DIP Financing Documents, execute such other and additional

documents necessary or desired to implement the DIP Facility or DIP Financing Documents, and

use the DIP Cash Collateral, and the proceeds and products thereof, pursuant to the terms and

conditions of the DIP Financing Documents and this Order to avoid immediate and irreparable

harm to the Debtor’s estate pending the Final Hearing. The Debtor shall use the Interim DIP

Advances only for the purposes and in the amounts set forth in the DIP Term Sheet attached

hereto as Exhibit B and Budget attached hereto as Exhibit A, subject to the terms and conditions

set forth in the DIP Financing Documents.

        2.     The Debtor shall pay to the DIP Secured Lender all DIP Facility advances,

together with interest thereon accruing pursuant to the DIP Financing Documents, in full, in

cash, at the times set forth in the Budget and DIP Financing Documents, but no later than the

Termination Date (as defined in the DIP Term Sheet). All unpaid principal, interest, fees, costs

and expenses in respect of the Interim DIP Advance shall be due and payable in full by the

Debtor on the Termination Date (as defined in the DIP Term Sheet), whether at maturity, upon

acceleration or otherwise and if such amounts are not paid in full in cash, interest, fees, costs,

and expenses in respect of the DIP Facility shall continue to accrue until paid in full.

        3.     With respect to the Budget:

               (a)     the Debtors’ actual Budget line items shall each be adhered to, by line

item, on a weekly basis and a cumulative basis for the Budget (as defined below) period then

ending, subject to the Budget Variance described below, provided, however, that amounts not

disbursed in a line item shall be deemed to roll over to subsequent weeks;


                                                -7-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 71 of 87
                 (b)    actual amounts for each Budget line item may not vary unfavorably from

the applicable Budget by more than ten percent (10.0%) per line item on a weekly basis (the

“Budget Variance”);

                 (c)    for all fees within the Budget attributable to professionals of the Debtor or

Statutory Committee, the Debtor shall reflect the fees for each separately retained professional of

the Debtor or Statutory Committee on its own line item;

                 (d)    Any fees payable to professionals retained by the DIP Secured Lender set

forth in the Budget shall not be limited by the amounts set forth in the Budget.

        4.       No proceeds of the Interim DIP Advances shall be used to (a) permit the Debtor

or any other party-in-interest to challenge, contest, or institute any proceeding to determine (i)

the validity, perfection, or priority of any security interests in favor of any of the DIP Secured

Lender or (ii) the enforceability of the Debtor’s obligations or the obligations of any guarantor

under the DIP Financing Documents; (b) investigate, commence, prosecute or defend (or support

any other person or entity in investigating, commencing, prosecuting, or defending) any claim,

motion, proceeding or cause of action against the DIP Secured Lender or any of its agents,

attorneys, advisors or representatives, including, without limitation, claims or causes of action

relating to lender liability or subordination claims; (c) investigate, commence, prosecute, or

defend (or support any other person or entity in investigating, commencing, prosecuting, or

defending) any claim or proceeding or cause of action to disallow or challenge the obligations of

the Debtor or any guarantor under the DIP Financing Documents, or (d) fund any acquisitions,

capital expenditures, capital leases, or similar expenditures other than those specifically set forth

in the Budget.




                                                 -8-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 72 of 87
        5.     Pursuant to sections 363 and 364(c) and (d), the Interim DIP Advances shall be

allowed administrative expenses of the Debtor’s estate, which shall have priority in payment

over any other indebtedness and/or obligations now in existence or incurred hereafter by the

Debtor and over all administrative expenses or charges against property arising in the Debtor’s

Chapter 11 case and any superseding Chapter 7 case including, without limitation, those

specified in Bankruptcy Code sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to the

entry of the Final Order), 507(a), 507(b), 726, 1113 or 1114, subject and junior only to the

payment of UST Fees (as hereinafter defined) (such claim, the “DIP Superpriority Claim”). The

time of payment of the Interim DIP Advances shall not be altered, extended or impaired without

the consent of the DIP Secured Lender by any plan or plans of reorganization that may hereafter

be accepted or confirmed or any further orders of the Court which hereafter may be entered.

        6.     The reasonable fees and expenses of the DIP Secured Lender, regardless of

whether such amounts were incurred prior to or after the Petition Date, shall be payable (without

further notice, motion, or application to, order of, or hearing before, the Court) within ten (10)

days after delivery to the Debtor and U.S. Trustee of a summary statement of the DIP Secured

Lender professional fees and expenses subject to reimbursement by the Debtor; provided,

however, that the Debtor and the U.S. Trustee shall have ten (10) days following the receipt of

such professional fee statement to object to the reasonableness of the fees and expenses included

therein. If any objection is asserted, the Court shall decide the issue and the Debtor shall not be

required to pay any disputed portion of such fees or expenses until the matter is resolved. For the

avoidance of doubt, failure to pay such disputed fees or expenses while the Court resolves such

dispute will not be an Event of Default, even if it is determined by the Court that such payment

should have been made. The DIP Secured Lender shall have the right to charge the DIP Facility


                                               -9-
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 73 of 87
for any such fees and costs payable by the Debtor; and once charged, such costs shall be added

to the total balance of DIP Facility obligations.

        7.     Pursuant to sections 363, 364(c), and 364(d), as security for the Interim DIP

Advances and other postpetition costs payable under the DIP Financing Documents, the Debtor

is hereby authorized to and is hereby deemed to grant to the DIP Secured Lender a valid, binding

and enforceable lien, mortgage and/or security interest (a “Lien,” and as so granted to the DIP

Secured Lender, the “DIP Lien”) in all of the Debtor’s presently owned or hereafter acquired

property and assets, whether such property and assets were acquired before or after the Petition

Date, of any kind or nature, whether real or personal, tangible or intangible, wherever located,

and the proceeds and products thereof (collectively, the “DIP Collateral”), excluding any causes

of action that could be brought pursuant to sections 544, 545, 547, or 548 of the Bankruptcy

Code, or any applicable state fraudulent transfer statutes (the “Avoidance Actions”).

        8.     Pursuant to sections 364(c) and (d), the DIP Lien shall be a first priority senior

and priming lien on the DIP Collateral, subject and junior only to (a) the payment of UST Fees

and Chapter 7 Trustee Fees (as hereafter defined) and (b) valid, enforceable, properly perfected,

and unavoidable prepetition Liens that existed on the Petition Date (“Senior Third Party Liens”).

The DIP Lien shall not be subject or subordinate to any Lien which is avoided and which would

otherwise be preserved for the benefit of the Debtor’s estates under section 551, and in no event

shall any person or entity who pays (or causes to be paid) the Interim DIP Advances be

subrogated, in whole or in part, to any rights, remedies, claims, privileges, liens or security

interests granted to or in favor of, or conferred upon, the DIP Secured Lender by the terms of the

DIP Financing Documents until such time as the obligations under the DIP Financing

Documents and this Order are indefeasibly paid in full, in cash. The DIP Lien shall not be


                                                - 10 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 74 of 87
subject or subordinate to Liens arising after the Petition Date, other than Liens granted pursuant

to this Order to the extent set forth in this Order.

        9.      Provided that each of the conditions set forth in this Paragraph are satisfied, the

Debtor shall be authorized to use the DIP Cash Collateral only in accordance with the terms of

the Budget, this Order, and the other DIP Financing Documents. The satisfaction of each of the

following conditions shall constitute a condition to the Debtors’ authorization to use any DIP

Cash Collateral: (i) no Event of Default under (and as defined in the DIP Term Sheet) shall exist

or be continuing; and (ii) the Termination Date (as defined in the DIP Term Sheet) shall not have

occurred. If, on any date, any of such conditions is not satisfied, then the Debtor shall not be

authorized to use any DIP Cash Collateral unless and until: (i) such use is consented to by DIP

Secured Lender in its sole and absolute discretion; or (ii) such use of DIP Cash Collateral is

authorized by the Court. Absent further order of the Court, if the Termination Date occurs, then

the Debtor shall remit to the DIP Secured Lender, any DIP Cash Collateral then in the Debtor’s

possession for application to the DIP Facility obligations in a manner selected by the DIP

Secured Lender in its sole discretion.

        10.     The automatic stay provisions of section 362 are hereby modified to permit (a)

the Debtor and the DIP Secured Lender to implement and perform the DIP Facility and the DIP

Financing Documents with respect to the Interim DIP Advances, including without limitation the

provisions thereof with respect to the collection of Proceeds and (b) the creation and perfection

of all Liens granted or permitted by this Order. The Debtor and the holders of any DIP Lien shall

not be required to enter into any additional security agreements to create, memorialize, and/or

perfect any such liens, or to file UCC financing statements, mortgages, or other instruments with

any other filing authority or take any other action to perfect any such Liens, which shall be and


                                                  - 11 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 75 of 87
are deemed valid, binding, enforceable and automatically perfected by the docket entry of thisthe

First Interim Order by the Clerk of the Court. If, however, the holder of any DIP Lien in its sole

and absolute discretion shall elect for any reason to enter into, file, record or serve any such

financing statements or other documents with respect to any such Lien, then the Debtor shall

execute same upon request and the filing, recording or service thereof (as the case may be) shall

be deemed to have been made at the time and on the date of the docket entry of thisthe First

Interim Order by the Clerk of the Court.

        11.     The DIP Liens and DIP Superpriority Claims shall be subject to right of payment

of unpaid postpetition fees and expenses of the Clerk of the Court and the U.S. Trustee pursuant

to 28 U.S.C. § 1930(a) in such amount, with respect to the U.S. Trustee, as agreed to by the U.S.

Trustee or as determined by the Court (such fees, “UST Fees”) and (if the Debtor’s case is

converted to chapter 7) the statutory compensation of a chapter 7 trustee in an amount not to

exceed $25,000.00 (the “Chapter 7 Trustee Fees”); provided, however, that UST Fees and

Chapter 7 Trustee Fees shall first be paid with any unencumbered funds available (if any). Any

amounts paid from the DIP Collateral or the proceeds thereof, or funded by the DIP Secured

Lender with respect to the UST Fees to the entry of the Final Order shall be Interim DIP

Advances.

        12.     Neither the payment of any professional fees incurred by professionals of the

Debtor or Statutory Committee, nor the use of any proceeds of the Interim DIP Advances, shall

include payment for any fees and expenses, if any, of any such professionals incurred directly or

indirectly, in respect of, arising from or relating to:

                A.      the initiation, joinder, support, or prosecution of any action contesting the

        Interim DIP Advances, or the validity of any liens granted to the DIP Secured Lender;


                                                  - 12 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 76 of 87
               B.      preventing, hindering or otherwise delaying (or supporting any other

        person or entity in preventing, hindering or otherwise delaying), whether directly or

        indirectly, the exercise by DIP Secured Lender of any of its rights and remedies under the

        Interim Order or DIP Financing Documents, including, without limitation, any attempt to

        prevent, hinder or delay (or supporting any other person or entity in preventing, hindering

        or delaying) the submission of any credit bid by the DIP Secured Lender;

               C.      the commencement, support, or prosecution of any action or proceeding of

        any claims, causes of action or defenses against the DIP Secured Lender, or any of its

        officers, directors, employees, agents, attorneys, affiliates, successors or assigns,

        including, without limitation, any attempt to recover or avoid any claim or interest from

        the DIP Secured Lender;

               D.      any request to borrow money other than pursuant to the terms of the

        Interim Order, the Final Order, or the DIP Financing Documents;

               E.      with respect to the Debtor, any of the Debtor’s Chapter 11 Professionals,

        or any of their successors or assigns (including, without limitation, any trustee,

        responsible officer, examiner, estate administrator or representative, or similar person

        appointed in a case for the Debtor under any chapter of the Bankruptcy Code) performing

        or commencing any investigation or litigation (whether threatened or pending) by the

        Debtor or its estate with respect to any matter to be specified as not subject to challenge

        by the Debtor pursuant to this Order or the Final Order; or

               F.      For any other purpose for which proceeds of the Interim DIP Advance

        may not be used pursuant to the DIP Term Sheet.




                                               - 13 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 77 of 87
        13.    Subject to theUpon entry of the Final Order, effective as of the time of

commencement of the Debtor’s bankruptcy cases on the Petition Date:

               A.      The Debtor waives irrevocably all claims and rights, if any, it or its estate

        might otherwise assert against the DIP Collateral pursuant to Bankruptcy Code sections

        506(c), 105(a) or any other applicable law;

               B.      no entity in the course of the Debtor’s bankruptcy case shall be permitted

        to recover from the DIP Collateral (whether directly or through the grant of derivative or

        equitable standing in the name of the Debtor or its estate) any cost or expense of

        preservation or disposition of the DIP Collateral, including, without limitation, expenses

        and charges as provided in Bankruptcy Code sections 506(c), 105(a), or any other

        applicable law;

               C.      no entity shall be permitted to recover from the DIP Collateral, or assert

        against the DIP Secured Lender, any claim with respect to any unpaid administrative

        expense of the Debtor’s bankruptcy cases, whether or not the Debtor’s payment of such

        administrative claim was contemplated by or included in the Budget; and

               D.      the DIP Secured Lender shall not be subject to the “equities of the case”

        exception of Bankruptcy Code section 552(b), or to the equitable doctrines of

        “marshaling” or any similar claim or doctrine, with respect to any DIP Collateral.

        14.    So long as the Interim DIP Advances remain outstanding, unless consented to in

writing by the DIP Secured Lender, the Debtor shall not seek entry of any further order in its

Chapter 11 Case which authorizes (a) the obtaining of credit or the incurring of indebtedness

pursuant to sections 364(c) or 364(d) of the Bankruptcy Code that does not repay the DIP

Facility in full, in cash, (b) the return of goods pursuant to section 546(h) of the Bankruptcy


                                                - 14 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 78 of 87
Code to any creditor of the Debtor or to consent to any creditor taking any setoff against any of

such creditor’s prepetition indebtedness based upon any such return pursuant to section 553 of

the Bankruptcy Code or otherwise, or (c) except with respect to Senior Third Party Liens, any

other grant of rights against the Debtor and/or its estate that is secured by a Lien in the DIP

Collateral or is entitled to superpriority administrative status that does not repay the DIP Facility

in full, in cash.

        15.         Upon the occurrence of: (i) an Event of Default (as such term is defined in the

DIP Term Sheet); or (ii) the Debtors’ failure to comply with the terms of this Order or the Final

Order (including, without limitation, its failure to comply with the Budget, subject to any

approved variances), and the giving of written notice thereof by the DIP Secured Lender to

counsel to the Debtor, the Statutory Committee (if any), and the U.S. Trustee (which notice may

be given by any manner of electronic transmission, the automatic stay being deemed lifted for

such purpose) (the “Default Notice”), then, (i) the DIP Secured Lender shall be fully authorized,

in its sole discretion to cease making Interim DIP Advances to the Debtor, (ii) the DIP Secured

Lender shall be fully authorized, in its sole discretion, to terminate the Debtor’s use of the DIP

Collateral (including without limitation DIP Cash Collateral) pursuant to this Order and the

Budget, and/or (iii) the DIP Secured Lender shall be fully authorized, in its sole discretion to

immediately terminate the DIP Facility and demand repayment of the Interim DIP Advances

then outstanding.

        16.         Further, upon the occurrence of an Event of Default and transmission of a Default

Notice or upon the Termination Date:

                    A.     the DIP Secured Lender shall have the right, free of the restrictions of

        sections 362 or under any other section of the Bankruptcy Code or applicable law or rule


                                                   - 15 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 79 of 87
        (including, without limitation, Bankruptcy Rule 4001(a)), to take immediate reasonable

        action to protect the DIP Collateral from harm, theft and/or dissipation;

               B.      with respect to an Event of Default as to which a Default Notice has been

        given, the Debtors, the Statutory Committee (if any), and the U.S. Trustee shall have five

        (5) business days from the date of the Default Notice (the “Remedy Notice Period”) to

        obtain an order of the Court on notice to the DIP Secured Lender (a) enjoining or

        restraining the DIP Secured Lender from taking action or exercising rights and remedies

        (other than any rights and remedies set forth in Paragraph 15 herein, which may be

        exercised immediately upon the satisfaction of the conditions set forth in such paragraph)

        based upon the Event of Default specified in the Default Notice; or (b) challenging

        whether an Event of Default in the Default Notice has occurred or is continuing without

        cure (a “Restraint on Remedies”). During the Remedy Notice Period, the DIP Secured

        Lender shall refrain from exercising its rights and remedies (other than those which may

        be exercised upon the satisfaction of the conditions set forth in Paragraph 15 and below).

        Immediately upon expiration of the Remedy Notice Period unless a Restraint on

        Remedies has timely been obtained from the Court, or with respect to and upon the

        Maturity Date, immediately:

                       (1)     the DIP Secured Lender shall have the right, free of the restrictions

               of section 362 or under any other section of the Bankruptcy Code or Bankruptcy

               Rules (including, without limitation, Bankruptcy Rule 4001(a)), to exercise

               contractual, legal and equitable rights and remedies as to all or such part of the

               DIP Collateral as it shall elect, and to apply the Proceeds (as such term is defined

               below) of the DIP Collateral to the repayment of the DIP Facility obligations; and


                                                - 16 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 80 of 87
                       (2)    the DIP Secured Lender, should it so elect in its sole and absolute

               discretion as exercised by the filing of an appropriate statement with the Court,

               shall be deemed to have been granted “peaceful possession” of, and right of

               access to, all or any portion of the DIP Collateral, by the DebtorsDebtor.

        17.    The Debtor shall provide the DIP Secured Lender with (i) all financial statements,

certificates, and reports required pursuant to the DIP Term Sheet in accordance with the

timeframes specified therein and (ii) such additional information as the DIP Secured Lender

shall reasonably request from the Debtor. The DIP Secured Lender and its representatives shall

have reasonable access to the Debtor’s business premises and to the DIP Collateral in order to

review and evaluate the physical condition of any of the DIP Collateral and/or to inspect the

financial records and other records of the Debtors concerning the operation of the Debtors’

business.

        18.    For purposes of this Order, (a) “Proceeds” shall mean both (i) proceeds (as

defined in the Uniform Commercial Code for the State of New York) and (ii) any and all

payments, proceeds or other consideration realized upon the sale, liquidation, realization,

collection or other manner of disposition of the DIP Collateral, whether in the ordinary course of

the Debtors’ business (including without limitation accounts, receivables, and other proceeds

arising from the Debtors’ sales of goods and/or performance of services) or other than in the

ordinary course of the Debtors’ business, and (b) “Disposition” shall mean any sale, liquidation,

realization, collection or other manner of disposition of DIP Collateral other than in the ordinary

course of the Debtors’ business, including without limitation any sale authorized pursuant to

section 363.

        19.    [Intentionally deleted for purposes of the Interim DIP Advances]


                                               - 17 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 81 of 87
        20.    The Debtor and any successors to the Debtor, including without limitation any

successor trustee or trustees, shall assign or direct to the DIP Secured Lender any and all

Proceeds realized in any Disposition of any DIP Collateral outside the ordinary course of

business, and immediately deliver any and all such Proceeds which come into their possession to

the DIP Secured Lender in the form received; provided, however, that the foregoing shall be

subject in all respects to (a) payment of the UST Fees and the statutory compensation of any

chapter 7 trusteeChapter 7 Trustee Fees and (b) the priorities of the DIP Lien granted by this

Order. The foregoing is without prejudice to the rights of (a) the DIP Secured Lender, the

Statutory Committee (if any), or any other party to object to any proposed Disposition, or (b) any

third party with respect to the allocated Proceeds of any Disposition of Collateral encumbered by

a Senior Third Party Lien. The DIP Secured Lender is hereby authorized to credit-bid all or any

of the obligations under the DIP Facility a at any Disposition of any DIP Collateral.

        21.    All Proceeds retained by the DIP Secured Lender shall be applied to the

repayment of the DIP Facility obligations, in a manner selected by the DIP Secured Lender, until

such obligations are paid in full; provided, however, that the foregoing shall be subject in all

respects to the terms and the priorities of liens under this Order. Such applications of Proceeds

shall be free and clear of any claim, charge, assessment or other liability.

        22.    In making decisions to make any Interim DIP Advance to the Debtor pursuant to

the DIP Facility or in taking any other actions reasonably related to this Order or the DIP

Financing Documents (including, without limitation, the exercise of its approval rights with

respect to any budget), the DIP Secured Lender shall have no liability to any third party and shall

not be deemed to be in control of the operations of the Debtor or to be acting as a “control

person”, “responsible person” or other “owner or operator” with respect to the operation or


                                                - 18 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 82 of 87
management of the Debtor (as such terms, or any similar terms, are used in the Internal Revenue

Code, the United States Comprehensive Environmental Response Compensation and Liability

Act, as amended, or any similar Federal or state statute), and the DIP Secured Lender’s

relationship with the Debtor shall not constitute or be deemed to constitute a joint venture or

partnership of any kind between the DIP Secured Lender and the Debtor.

        23.    This Order shall be binding upon and inure to the benefit of the DIP Secured

Lender, the Debtor, and their respective successors and assigns, including, without limitation,

any trustee, responsible officer, examiner, estate administrator or representative, or similar

person appointed in a case for the Debtor under any chapter of the Bankruptcy Code. Except as

set forth herein with respect to the UST Fees and the statutory compensation of any chapter 7

trusteeChapter 7 Trustee Fees, no rights are created under this Order for the benefit of any

creditor of the Debtor, any other party in interest in the Debtor’s bankruptcy cases, or any other

persons or entities, or any direct, indirect or incidental beneficiaries thereof.

        24.    Any order dismissing the Debtor’s Chapter 11 Case under section 1112 or

otherwise shall be deemed to provide (in accordance with sections 105 and 349 of the

Bankruptcy Code) that (a) the DIP Secured Lender’s liens and security interests in the DIP

Collateral shall continue in full force and effect notwithstanding such dismissal until the Interim

DIP Advances are indefeasibly paid and satisfied in full, in cash; and (b) this Court shall retain

jurisdiction, to the extent permissible under applicable law, notwithstanding such dismissal, for

the purposes of enforcing the DIP Superpriority Claim and the DIP Liens.

        25.    To the extent that any of the provisions of this Order shall conflict with

any provisions of the DIP Term Sheet, this Order is deemed to control and supersede the

conflicting provisions therein.


                                                 - 19 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 83 of 87
        26.    The terms and conditions of this Order shall be effective and immediately

enforceable upon its entry by the Clerk of the Court notwithstanding any potential application of

Fed. R. Bankr. P. 6004(h) or otherwise. Furthermore, to the extent applicable, the notice

requirements and/or stays imposed by Fed R. Bankr. P. 4001(a)(3), 6003(b), and 6004(a) are

hereby waived for good and sufficient cause.

        27.    Nothing in this Order shall preclude the Court from entering a Final Order

containing provisions inconsistent with or contrary to the provisions of this Order, provided,

however, that the DIP Secured Lender shall be entitled to the benefits and protections of this

Order, including the protections afforded pursuant to section 364(e), with respect to the Interim

DIP Advances. The DIP Lien and the priority afforded the Interim DIP Advances, as set forth in

this Order, shall be binding on the Debtor and any successor trustee or trustees even if this Order

is reversed or modified on appeal with respect to all loans, advances, and other financial

accommodations made by them pursuant to this Order. Except as provided herein, no Proceeds

or DIP Cash Collateral may be used by any party in interest seeking to modify any of the rights

granted to DIP Secured Lender hereunder or in the DIP Financing Documents.

        28.    The Debtor is authorized to do and perform all acts, to make, execute and deliver

all instruments and documents, and to pay all fees and expenses that may be required or

necessary for the Debtor’s performance under this Order or the DIP Financing Documents,

including, without limitation, (a) the execution of the DIP Financing Documents, and (b) the

payment of the fees and other expenses described herein or in the DIP Financing Documents as

such become due. The Debtor is further authorized to continue to negotiate any supplemental or

modified DIP Facility terms concerning potential future advances after the First Interim DIP

Advance (as defined in the DIP Term Sheet)Advances, as well as the terms of any subsequent


                                               - 20 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 84 of 87
interim or final orders related to any such potential DIP Facility advances, and both the Debtor

and DIP Secured Lender reserve all rights regarding such negotiations.

        29.    The Court has considered and determined the matters addressed herein pursuant

to its powers under the Bankruptcy Code, including the power to authorize the Debtor to obtain

credit on terms and conditions to which the Debtor and DIP Secured Lender have agreed. Thus,

each of the terms and conditions constitutes a part of the authorization under sections 364 of the

Bankruptcy Code, and is, therefore, subject to the protections contained in section 364(e) of the

Bankruptcy Code, regardless of (i) any stay, modification, amendment, vacation, or reversal of

this Order or the DIP Financing Documents or any term hereunder or thereunder; (ii) the failure

to obtain a final order pursuant to Bankruptcy Rule 4001(c)(2), or (iii) the dismissal or

conversion of this chapter 11 case.

        30.    A final hearing with respect to the Motion is scheduled for December 14January

[--], 2020 at 2:00 p[--[--:-- -.m]. (the “Final Hearing”) before the Honorable Robert J. Faris,

United States Bankruptcy Judge. The Debtors shall promptly mail copies of this Order (which

shall constitute adequate notice of the Final Hearing) to the parties having been given notice of

the Interim Hearing and to any other party that has filed a Rule 2002 request for service. Any

party in interest objecting to the relief sought at the Final Hearing shall file written objections by

December 11, 2020, and serve them on (i) the Debtor’s proposed counsel; (ii) the DIP Secured

Lender’s counsel, Holland & Knight LLP, attn: Robert W. JonesBrent McIlwain, 200 Crescent

Court, Suite 1600, Dallas, TX 75201 and [H&K Local Counsel]; and (iii) the Office of the U.S.

Trustee.

                                         END OF ORDER

Submitted by:
CHUCK C. CHOI
ALLISON A. ITO
                                                 - 21 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 85 of 87
Email: cchoi@hibklaw.com
Email: aito@hibklaw.com
TOPA FINANCIAL CENTER
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
Proposed Attorney for the Debtor




                                     - 22 -
#80876077_v2
U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 86 of 87
  Document comparison by Workshare 10.0 on Saturday, December 12, 2020 10:56:36 PM
  Input:
  Document 1 ID       iManage://HKDMS/Active/80876077/1
  Description         #80876077v1<Active> - Wing Spirit - Second Interim DIP Order
  Document 2 ID       iManage://HKDMS/Active/80876077/2
  Description         #80876077v2<Active> - Wing Spirit - Second Interim DIP Order
  Rendering set       Standard

  Legend:
  Insertion
  Deletion
  Moved from
  Moved to
  Style change
  Format change
  Moved deletion
  Inserted cell
  Deleted cell
  Moved cell
  Split/Merged cell
  Padding cell

  Statistics:
                                            Count
  Insertions                                  63
  Deletions                                   41
  Moved from                                   0
  Moved to                                     0
  Style changes                                0
  Format changes                               0
  Total changes                              104




U.S. Bankruptcy Court - Hawaii #20-01383 Dkt # 77 Filed 12/14/20 Page 87 of 87
